Exhibit 10.17

EXECUTED
ORIGINAL

OFFICE LEASE

443 SOUTH RAYMOND AVENUE

 

443 SOUTH RAYMOND OWNER, LLC,

a California limited liability company,

as Landlord,

and

THE CHILDREN’S PLACE SERVICES COMPANY, LLC,

a Delaware limited liability company,

as Tenant.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE 1

PREMISES, BUILDINGS, PROJECT, AND COMMON AREAS

3

ARTICLE 2

LEASE TERM; OPTION TERMS

3

ARTICLE 3

BASE RENT

6

ARTICLE 4

ADDITIONAL RENT

7

ARTICLE 5

USE OF PREMISES

10

ARTICLE 6

OPERATION AND MANAGEMENT OF PROJECT; SERVICES AND UTILITIES

11

ARTICLE 7

REPAIRS

12

ARTICLE 8

ADDITIONS AND ALTERATIONS

14

ARTICLE 9

COVENANT AGAINST LIENS

15

ARTICLE 10

INSURANCE

16

ARTICLE 11

DAMAGE AND DESTRUCTION

18

ARTICLE 12

NONWAIVER

19

ARTICLE 13

CONDEMNATION

20

ARTICLE 14

ASSIGNMENT AND SUBLETTING

20

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

24

ARTICLE 16

HOLDING OVER

24

ARTICLE 17

ESTOPPEL CERTIFICATES

25

ARTICLE 18

SUBORDINATION

25

ARTICLE 19

DEFAULTS; REMEDIES

26

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

28

ARTICLE 21

LETTERS OF CREDIT

28

ARTICLE 22

TELECOMMUNICATIONS EQUIPMENT

30

ARTICLE 23

SIGNS

31

ARTICLE 24

COMPLIANCE WITH LAW

31

ARTICLE 25

LATE CHARGES

32

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

32

ARTICLE 27

ENTRY BY LANDLORD

32

ARTICLE 28

TENANT PARKING

33

ARTICLE 29

MISCELLANEOUS PROVISIONS

33

 

EXHIBITS

 

EXHIBITS

 

A

OUTLINE OF PREMISES

A-l

SITE PLAN

B

TENANT WORK LETTER

C

NOTICE OF LEASE TERM DATES

D

FORM OF TENANT’S ESTOPPEL CERTIFICATE

E

GUARANTY OF LEASE

F

NET EQUIVALENT LEASE RATE

G

FORM OF LETTER OF CREDIT

 

i


--------------------------------------------------------------------------------


INDEX

Page(s)

Abatement Event

12

Additional Rent

7

Alterations

14

Applicable Laws

31

Bank Prime Loan

32

Base Rent

6

Brokers

36

Building

3

Building Structure

12

Building Systems

11

Buildings

3

Claims

16

Common Areas

3

Comparable Buildings

5

Comparable Transactions

4

Concessions

4

Control

23

Cosmetic Alterations

14

Cosmetic Alterations Notice

14

Direct Expenses

7

Eligibility Period

12

Emergency

13

Estimate

9

Estimate Statement

9

Estimated Direct Expenses

9

Excess

9

Expense Year

7

Fair Rental Value

4

Financial Requirement

18

Financial Statements

30

First Option Term

4

Force Majeure

35

Guarantor

37

Guaranty

37

Historical Authorities

15

Historical Designation

15

HVAC

11

Interest Notice

5

Interest Rate

32

JAMS

13

Landlord

1

Landlord Compliance Conditions

32

Landlord Objection Notice

13

Landlord Parties

16

L-C

28

L-C Amount

28

L-C Excess Amount

29

LC Expiration Date

28

LC Reduction Conditions

30

L-C Reduction Date

30

Lease

1

Lease Commencement Date

3

Lease Expiration Date

3

Lease Term

3

Lease Year

4

Lines

37

Mail

35

Minor Cosmetic Alterations

14

Notices

35

 

ii


--------------------------------------------------------------------------------


 

Page(s)

Operating Expenses

7

Option Rent Notice

5

Option Term

4

Original Improvements

17

Original Tenant

4

Outside Agreement Date

5

Permitted Assignee

4

Premises

3

Proposition 13

7

Recapture Notice

22

Rent

7

Restaurant

10

Second Option Term

4

Second Option Term Rent

4

Secured Areas

33

Security Deposit Laws

30

Statement

9

Subject Space

21

Summary

1

Tax Expenses

7

Telecommunications Equipment

30

Tenant

1

Tenant Parties

16

Tenant Work Letter

3

Tenant’s Signage

31

Transfer

23

Transfer Notice

21

Transfer Premium

22

Transferee

21

Transfers

21

 

iii


--------------------------------------------------------------------------------


443 SOUTH RAYMOND AVENUE

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between 443 SOUTH RAYMOND OWNER, LLC, a California limited liability company
(“Landlord”), and THE CHILDREN’S PLACE SERVICES COMPANY, LLC, a Delaware limited
liability company (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

 

 

 

 

 

1.

 

Date:

 

January 21, 2005.

 

 

 

 

 

2.

 

Premises:

 

 

 

 

 

 

 

 

 

2.1   Premises:

 

72,000 rentable square feet of space located in the buildings known as “Building
A”, “Building B”, and “Building C”, located at 443 South Raymond Avenue,
Pasadena, California, as further set forth in Exhibit A to the Office Lease.

 

 

 

 

 

 

 

2.2   Project:

 

The Premises are part of an office project known as 443 South Raymond Avenue,
Pasadena, California, as further set forth in Section 1.1.2 of this Lease.

 

 

 

 

 

3.

 

Lease Term

 

 

 

 

(Article 2):

 

 

 

 

 

 

 

 

 

3.1   Length of Term:

 

Thirteen (13) “Lease Years,” as that term is defined in Section 2.1 of this
Lease.

 

 

 

 

 

 

 

3.2   Lease Commencement Date:

 

The earlier to occur of (i) the date that is one (1) month following the date
upon which Tenant obtains a certificate of occupancy, temporary certificate of
occupancy, or its legal equivalent, for the Premises, and (ii) September 1,
2005, subject to the terms of Section 5 of the Tenant Work Letter.

 

 

 

 

 

 

 

3.3   Lease Expiration Date:

 

The last day of the 13th Lease Year.

 

 

 

 

 

 

 

3.4   Option Terms:

 

One (1) two (2)-year option to renew and one (1) five (5)-year option to renew,
as more particularly set forth in Section 2.2 of this Lease.

 

 

 

 

 

4.

 

Base Rent (Article 3):

 

 

 

Lease Year

 

Annual
Base Rent

 

Monthly
Installment
of Base Rent

 

Monthly
Rental Rate 
per Rentable
Square Foot

 

1

 

$

1,598,400.00

 

$

133,200.00

 

$

1.85

 

2

 

$

1,624,320.00

 

$

135,360.00

 

$

1.88

 

3

 

$

1,658,880.00

 

$

138,240.00

 

$

1.92

 

4

 

$

1,684,800.00

 

$

140,400.00

 

$

1.95

 

5

 

$

1,710,720.00

 

$

142,560.00

 

$

1.98

 

6

 

$

1,745,280.00

 

$

145,440.00

 

$

2.02

 

7

 

$

1,771,200.00

 

$

147,600.00

 

$

2.05

 

8

 

$

1,805,760.00

 

$

150,480.00

 

$

2.09

 

9

 

$

1,840,320.00

 

$

153,360.00

 

$

2.13

 

10

 

$

1,866,240.00

 

$

155,520.00

 

$

2.16

 

11

 

$

1,900,800.00

 

$

158,400.00

 

$

2.20

 

12

 

$

1,935,360.00

 

$

161,280.00

 

$

2.24

 

13

 

$

1,969,920.00

 

$

164,160.00

 

$

2.28

 

 


--------------------------------------------------------------------------------


 

5.

 

Intentionally Omitted:

 

 

 

 

 

 

 

6.

 

Tenant’s Share (Article 4):

 

100%.

 

 

 

 

 

7.

 

Permitted Use (Article 5):

 

Provided any such use is legally permissible, Tenant shall use the Premises
solely for business and professional office use for use twenty-four (24) hours a
day, seven (7) days a week (subject to the terms of this Lease), and, subject to
the terms of Section 5.3 of this Lease, operation of a restaurant, all to the
extent the same comply with applicable laws and zoning and are consistent with
the character of the Project as a first-class office building project.

 

 

 

 

 

8.

 

Letter of Credit:

 

See Article 21 of this Lease.

 

 

 

 

 

9.

 

Parking Rights:

 

See Article 28 of this Lease.

 

 

 

 

 

10.

 

Address of Tenant (Section 29.17):

 

915 Secaucus Road
Secaucus, New Jersey 07094
Attention: VP/Real Estate

 

 

 

 

 

 

 

and

 

915 Secaucus Road
Secaucus, New Jersey 07094
Attention: Sr. VP/General Counsel

 

 

 

 

 

11.

 

Address of Landlord (Section 29.17):

 

See Section 29.18 of the Lease.

 

 

 

 

 

12.

 

Broker(s) (Section 29.23):

 

Colliers Seeley International, Inc.
444 South Flower Street
Suite 2200
Los Angeles, California 90071

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

Marcus & Millichap
1055 West 7th Street
Los Angeles, California 90017

 

 

 

 

 

13.

 

Tenant Improvement Allowance (Tenant Work Letter Section 2.1):

 

$5,000,000.00.

 

 

 

 

 

14.

 

Guarantors
(Exhibit E):

 

The Children’s Place Retail Stores, Inc., a
 Delaware corporation.

 

2


--------------------------------------------------------------------------------


ARTICLE 1

PREMISES, BUILDINGS, PROJECT, AND COMMON AREAS

1.1                 Premises, Buildings, Project and Common Areas.

1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.1 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and the Premises is deemed to have the number of rentable square feet as
set forth in Section 2.2 of the Summary (which shall not be subject to
re-measurement or modification). The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions (the “TCCs”)
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such TCCs by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit A
is to show the approximate location of the Premises in the “Buildings,” as that
term is defined in Section 1.1.2, below, only, and such Exhibit is not meant to
constitute an agreement, representation or warranty as to the construction of
the Premises, the precise area thereof or the specific location of the “Common
Areas,” as that term is defined in Section 1.1.3, below, or the elements thereof
or of the accessways to the Premises or the “Project,” as that term is defined
in Section 1.1.2, below. Except as specifically set forth in this Lease and in
the Tenant Work Letter attached hereto as Exhibit B (the “Tenant Work Letter”),
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises, the Buildings or the
Project. Tenant also acknowledges that, except as set forth in this Lease,
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Buildings or the Project
or with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business, except as specifically set forth in this Lease and the Tenant
Work Letter. The taking of possession of the Project, or any portion thereof, by
Tenant shall conclusively establish that the Premises, the Buildings and the
Project were at such time in good and sanitary order, condition and repair;
provided, however, that the foregoing shall not alter or limit Landlord’s
obligation pursuant to the terms of Article 7 of this Lease. Subject to
“Applicable Laws,” as that term is defined in Article 24, below, Tenant shall
have access to the Premises, Buildings and Project, twenty-four hours a day,
seven days a week.

1.1.2    The Project. The Premises are a part of the office project known as
“443 South Raymond, Pasadena, California.” The term “Project,” as used in this
Lease, shall mean (i) Building A, Building B, Building C (each, a “Building”,
and collectively, the “Buildings”) and the Common Areas, (ii) the parking
structure servicing the Buildings, and (iii) the land (which is improved with
landscaping and other improvements) upon which the Buildings and the Common
Areas (including the parking structure) are located. A site plan of the Project
(including Building A, Building B and Building C) is set forth on Exhibit A-l,
attached hereto.

1.1.3    Common Areas. Tenant shall have the right to use, subject to Landlord’s
reasonable, nondiscriminatory rules and regulations, the common area portions of
the Project as designated by Landlord from time to time (the “Common Areas”).

ARTICLE 2

LEASE TERM; OPTION TERMS

2.1       In General. The TCCs and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the “Lease Term”) shall be
as set forth in Section 3.1 of the Summary, shall commence on the date set forth
in Section 3.2 of the Summary (the “Lease Commencement Date”), and shall
terminate on the date set forth in Section 3.3 of the Summary (the “Lease
Expiration Date”) unless this Lease is sooner terminated as hereinafter
provided. Tenant shall have the right to occupy the Premises prior to the Lease
Commencement Date, provided that (A) Tenant shall give Landlord at least ten
(10) days’ prior notice of any such occupancy of the Premises, (B) a temporary
certificate of occupancy, certificate of occupancy, or its legal equivalent,
shall have been issued by the appropriate governmental authorities for the
Premises, and (C) all of the terms and conditions of the Lease shall apply,
other than Tenant’s obligation to pay “Base Rent,” as that term is defined in
Article 3 below, and “Tenant’s Share” of the “Direct Expenses,” as those terms
are defined in Article 4, below, as though the Lease

3


--------------------------------------------------------------------------------


Commencement Date had occurred (although the Lease Commencement Date shall not
actually occur until the occurrence of the same pursuant to the terms of the
second sentence of this Article 2) upon such occupancy of the Premises by
Tenant. “Lease Year”, as used in this Lease, shall mean each consecutive twelve
(12) month period following the Lease Commencement Date; provided, however, that
the first Lease Year shall commence on the Lease Commencement Date and end on
the last day of the twelfth month thereafter and the second and each succeeding
Lease Year shall commence on the first day of the next calendar month; and
further provided that the last Lease Year shall end on the Lease Expiration
Date. At any time during the Lease Term, Landlord may deliver to Tenant a notice
in the form as set forth in Exhibit C, attached hereto, as a confirmation only
of the information set forth therein, which Tenant shall execute and return to
Landlord within twenty (20) days of receipt thereof.

2.2                 Option Terms.

2.2.1    Option Right. Landlord hereby grants the Tenant named in this Lease
(the “Original Tenant”) and any assignee permitted or approved pursuant to the
terms of Article 14 of this Lease (including an assignee under Section 14.8 of
this Lease) (a “Permitted Assignee”), one two (2) year option to extend the
Lease Term (the “First Option Term”) and, provided Tenant has exercised its
right to extend the Lease Term to include the First Option Term in accordance
with the terms hereof, one five (5) year option to extend the Lease Term
following the expiration of the First Option Term (the “Second Option Term”)
(each, an “Option Term”), which options shall be exercisable only by written
notice delivered by Tenant to Landlord as provided below, provided that, as of
the date of delivery of such notice, Tenant is not in default under this Lease
beyond any applicable notice and cure period. Upon the proper exercise of each
such option to extend, and provided that, at Landlord’s option, as of the end of
the then Lease Term, Tenant is not in default under this Lease beyond any
applicable notice and cure period, the Lease Term, as it applies to the
Premises, shall be extended for a period of period of the subject Option Term.
The rights contained in this Section 2.2 shall be personal to the Original
Tenant or a Permitted Assignee, as the case may be, and may only be exercised by
the Original Tenant or a Permitted Assignee, as the case may be (and not any
other assignee or any sublessee or other transferee of Tenant’s interest in this
Lease) if the Original Tenant or a Permitted Assignee, as the case may be,
occupies at least fifty percent (50%) of the Premises.

2.2.2    Option Rent.

2.2.2.1       First Option Term. The monthly Base Rent payable by Tenant during
the First Option Term shall equal $2.32 for each rentable square foot for the
first year of the First Option Term and $2.36 for each rentable square foot for
the second year of the First Option Term. Tenant shall pay Additional Rent
during the First Option Term in accordance with the terms of this Lease. Tenant
shall not be entitled to any concessions or allowances in connection with its
lease of the Premises during the First Option Term, and shall, during the First
Option Term, continue to accept the Project, Buildings and Premises in their
then existing, “as is” condition.

2.2.2.2       Second Option Term. The annual rent payable by Tenant during the
Second Option Term (the “Second Option Term Rent”) shall equal ninety-five
percent (95%) of the “Fair Rental Value,” as that term is defined, below (but
including 100% of the Additional Rent included in the Fair Rental Value). The
Fair Rental Value, as used in this Lease, shall be derived from an analysis (as
such derivation and analysis are set forth on Exhibit F, attached hereto) of the
“Net Equivalent Lease Rates,” of the “Comparable Transactions” (defined below)
as set forth in Exhibit F, attached hereto. As used herein, the “Fair Rental
Value”, shall mean the annual rent per rentable square foot (including
additional rent), including all escalations, at which, as of the commencement of
the Second Option Term tenants are leasing non-sublease, non-encumbered,
non-equity, space which is not less than 50,000 rentable square feet in size,
and which is comparable in location and quality to the Premises in transactions
consummated during the period between the date of commencement of the Second
Option Term and the date that is twelve (12) months prior thereto for a
comparable lease term, in an arm’s length transaction (“Comparable
Transactions”), which comparable space is located in any or all of the
“Comparable Buildings,” as that term is defined below. The terms of the
Comparable Transactions shall be calculated as a Net Equivalent Lease Rate
pursuant to the terms of Exhibit F, and shall take into consideration the
following concessions (the “Concessions”): (a) rental abatement concessions, if
any, being granted such tenants in connection with such comparable space; (b)
tenant improvements or allowances provided or to be provided for such

4


--------------------------------------------------------------------------------


comparable space, and taking into account the value, if any, of the existing
improvements in the subject space, such value to be based upon the age,
condition, design, quality of finishes and layout of the improvements and the
extent to which the same can be utilized by a general office user; and (c) other
reasonable monetary concessions being granted such tenants in connection with
such comparable space; provided, however, that in calculating the Second Option
Term Rent, no consideration shall be given to (i) the fact that Landlord is or
is not required to pay a real estate brokerage commission in connection with
Tenant’s exercise of its right to extend the Lease Term or the fact that
landlords are or are not paying real estate brokerage commissions in connection
with such comparable space, and (ii) any period of rental abatement, if any,
granted to tenants in comparable transactions in connection with the design,
permitting and construction of tenant improvements in such comparable spaces
(provided that this item (ii) shall in no way eliminate or alter Tenant’s right
to the concession set forth in item (a), above, to the extent applicable).
Comparable Transactions which are not “triple net” in nature shall be equitably
modified (based upon reasonable estimates of operating and taxes expenses for
the subject project) in order to adjust the same to reflect a “triple net”
transaction. The Second Option Term Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant’s Rent obligations in connection with Tenant’s lease of the Premises
during the Second Option Term. Such determination shall be made by reviewing the
extent of financial security then generally being imposed in Comparable
Transactions from tenants of comparable financial condition and credit history
to the then existing financial condition and credit history of Tenant (with
appropriate adjustments to account for differences in the then-existing
financial condition of Tenant and such other tenants). In connection with the
determination of the Second Option Term Rent, the Second Option Term Rent shall
be equal to the Net Equivalent Lease Rate for the Premises, and, accordingly,
the Concessions shall not be granted to Tenant in kind; provided, however, at
Landlord’s election, all or a portion of such Concessions shall be granted to
Tenant in kind, in which event the Second Option Term Rent shall be adjusted to
reflect the fact that Tenant shall be granted such Concessions. For purposes of
this Lease, “Comparable Buildings” shall mean first class headquarters buildings
or campuses with comparable quality construction and build-out which are located
in the City of Pasadena.

2.2.3    Exercise of Option.

2.2.3.1     First Option Term. The First Option Term shall be exercised by
Tenant, if at all, by Tenant’s delivery of irrevocable notice of such exercise
delivered to Landlord on or before the date which is twelve (12) months prior to
the expiration of the initial Lease Term.

2.2.3.2     Second Option Term. The Second Option Term shall be exercised by
Tenant, if at all, and only in the following manner: (i) Tenant shall deliver
written notice to Landlord not less than fifteen (15) months prior to the
expiration of the First Option Term, stating that Tenant is interested in
exercising its option (the “Interest Notice”); (ii) Landlord, after receipt of
Tenant’s notice, shall deliver notice (the “Option Rent Notice”) to Tenant not
less than thirteen (13) months prior to the expiration of the First Option Term,
setting forth the Second Option Term Rent; and (iii) if Tenant wishes to
exercise such option, whether or not Tenant shall have delivered the Interest
Notice, Tenant shall, on or before the earlier of (A) the date occurring twelve
(12) months prior to the expiration of the First Option Term, and (B) the date
occurring thirty (30) days after Tenant’s receipt of the Option Rent Notice,
exercise the option by delivering written notice thereof to Landlord, and upon,
and concurrent with, such exercise, if Tenant has delivered the Interest Notice,
Tenant may, at its option, object to the Second Option Term Rent contained in
the Option Rent Notice, in which case the parties shall follow the procedure,
and the Second Option Term Rent shall be determined, as set forth in Section
2.2.4 below.

2.2.4    Determination of Option Rent. In the event Tenant timely and
appropriately objects to the Second Option Term Rent, or in the event that
Tenant shall exercise its right to lease the Premises during the Option Term
without having delivered an Interest Notice, Landlord and Tenant shall attempt
to agree upon the Second Option Term Rent using their best good-faith efforts.
If Landlord and Tenant fail to reach agreement within ten (10) business days
following Tenant’s objection to the Second Option Term Rent (the “Outside
Agreement Date”), then each party shall make a separate determination of the
Second Option Term Rent, as the case may be, within five (5) business days, and
such determinations shall be submitted to arbitration in accordance with
Sections 2.2.4.1 through 2.2.4.7 below.

5


--------------------------------------------------------------------------------


2.2.4.1     Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker or lawyer who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
commercial properties in Los Angeles County, California. The determination of
the arbitrators shall be limited solely to the issue area of whether Landlord’s
or Tenant’s submitted Second Option Term Rent, is the closest to the actual
Second Option Term Rent as determined by the arbitrators, taking into account
the requirements of Section 2.2.3 of this Lease. Each such arbitrator shall be
appointed within fifteen (15) days after the applicable Outside Agreement Date.

2.2.4.2     The two arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators.

2.2.4.3     The three arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Second Option Term Rent, and shall
notify Landlord and Tenant thereof.

2.2.4.4     The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.

2.2.4.5     If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.

2.2.4.6     If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instruction set forth
in this Section 2.2.4.

2.2.4.7     The cost of arbitration shall be paid by Landlord and Tenant
equally.

ARTICLE 3

BASE RENT

3.1       In General. Tenant shall pay, without prior notice or demand, to
Landlord at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent (“Base
Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the first full month of
the Lease Term which occurs after the expiration of any free rent period shall
be paid at the time of Tenant’s execution of this Lease. If any Rent payment
date (including the Lease Commencement Date) falls on a day of the month other
than the first day of such month or if any payment of Rent is for a period which
is shorter than one month, the Rent for any such fractional month shall accrue
on a daily basis during such fractional month and shall total an amount equal to
the product of (i) a fraction, the numerator of which is the number of days in
such fractional month and the denominator of which is the actual number of days
occurring in such calendar month, and (ii) the then-applicable Monthly
Installment of Base Rent. All other payments or adjustments required to be made
under the TCCs of this Lease that require proration on a time basis shall be
prorated on the same basis.

3.2       Free Rent. Notwithstanding anything in Section 3.1, above, to the
contrary, provided that Tenant is not then in default of this Lease, Tenant
shall not be obligated to pay (i) an amount equal to $133,200.00 of the monthly
Base Rent attributable to the Premises for each of the first two (2) months
after the Lease Commencement Date, and (ii) an amount equal to fifty percent
(50%) of the monthly Base Rent attributable to the months of February, 2006 and
August, 2006.

6


--------------------------------------------------------------------------------


ARTICLE 4

ADDITIONAL RENT

4.1       General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct
Expenses,” as those terms are defined in Sections 4.2.6 and 4.2.2, respectively,
of this Lease. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the “Additional Rent,” and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.2       Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1   Intentionally Deleted.

4.2.2   “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.3   “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.4   “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with (i) any insurance (including, without limitation,
earthquake insurance) carried by Landlord with in connection with or with
respect to the Project, or any portion thereof; (ii) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.5, below; and (iii) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Buildings
and/or Project.

4.2.5   Taxes.

4.2.5.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

4.2.5.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided

7


--------------------------------------------------------------------------------


without charge to property owners or occupants, and, in further recognition of
the decrease in the level and quality of governmental services and amenities as
a result of Proposition 13, Tax Expenses shall also include any governmental or
private assessments or the Project’s contribution towards a governmental or
private cost-sharing agreement for the purpose of augmenting or improving the
quality of services and amenities normally provided by governmental agencies;
(iii) Any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; and (iv) Any assessment, tax,
fee, levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises.

4.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Refunds of Tax Expenses shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that (i) in no event shall the amount
to be refunded to Tenant for any such Expense Year exceed the total amount paid
by Tenant as Additional Rent under this Article 4 for such Expense Year, and
(ii) nothing contained herein shall alter or reduce Landlord’s rights with
respect to tax credits, as and to the extent set forth in Section 4.2.5.4,
below. If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant’s Share of any such
increased Tax Expenses included by Landlord as Tax Expenses pursuant to the TCCs
of this Lease. Notwithstanding anything to the contrary contained in this
Section 4.2.5 (except as set forth in Section 4.2.5.1, above), there shall be
excluded from Tax Expenses all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), and there shall be excluded from Tax
Expenses interest or late penalties of any kind. Further, Tax Expenses shall
exclude real property taxes applicable to any unimproved parcels or land or
other property outside of the Project. In no event shall Tenant be responsible
for the payment of the same Tax Expense twice (provided that the foregoing shall
not limit Tenant’s obligation to pay the same categories of Tax Expenses from
year to year during the Lease Term). In addition, any reduction in real estate
taxes received by Landlord pursuant to the requirements of Sections 439-439.4 of
the Revenue and Taxation Code (which is known as the Mills Act) shall be
reflected in Tax Expenses for purposes of this Lease.

4.2.5.4 Invoices/Tax Credits. Tenant shall promptly supply to Landlord any and
all invoices relating to the “Tenant Improvements,” as that term is defined in
Section 2.1 of the Tenant Work Letter (regardless of whether such invoices
relate to amounts that are subject to payment from the Tenant Improvement
Allowance or otherwise) as well as with respect to any “Alterations”, as that
term is defined in Article 8 of this Lease, so that Landlord may submit the same
for receipt of available federal tax credits (which Tenant hereby acknowledges
and agrees Landlord may do). Any resulting federal tax credits shall be the sole
and exclusive property of Landlord and Tenant shall have no rights with respect
thereto (nor shall such amounts be deducted from or serve as a credit against
Tax Expenses), provided that the foregoing shall not alter or modify the terms
of the last sentence of Section 4.2.5.3, above.

4.2.6 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary.

4.3       Tenants Right to Contest Taxes. After written request (the “Tax
Notice”) delivered to Landlord by Tenant in good faith, Landlord shall at
Landlord’s option, either (i) diligently pursue claims for reductions in the Tax
Expenses of the Buildings and Project, in which event Landlord shall provide
Tenant with reasonable information as to how Landlord will pursue such claims,
or (ii) allow Tenant to pursue such claims with Landlord’s concurrence, in the
name of Landlord. If Landlord agrees to pursue such claims or concurs in the
decision to pursue such claims but elects to have them pursued by Tenant, the
cost of such proceedings shall be paid by Landlord and included in Tax Expenses
in the Expense Year such expenses are paid. Tenant may give a Tax Notice prior
to or after the issuance of the actual tax bill by the taxing

8


--------------------------------------------------------------------------------


authority or receipt by Tenant of a billing from Landlord for Tenant’s Share
thereof. Notwithstanding anything contained herein to the contrary, Tenant in no
event shall Tenant take any actions under this Section 4.3 which may serve to
impair or reduce or otherwise adversely effect Landlord’s rights to tax credits
under Section 4.2.5.4, above.

4.4       Calculation and Payment of Additional Rent. Tenant shall pay to
Landlord, in the manner set forth in Section 4.4.1, below, and as Additional
Rent, Tenant’s Share of Direct Expenses for each Expense Year.

4.4.1       Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant following the end of each Expense Year, a statement (the
“Statement”) which shall state in general major categories of Direct Expenses
incurred or accrued for such preceding Expense Year, and which shall indicate
the amount of Tenant’s Share of Direct Expenses. As part of the Statement,
Landlord hereby agrees to include the tax bill received by Landlord from
applicable governmental entities reflecting the real property taxes payable with
respect to the Project. Landlord shall use commercially reasonable efforts to
deliver such Statement to Tenant on or before May 1 following the end of the
Expense Year to which such Statement relates. Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, Tenant shall pay,
within thirty (30) days after receipt of the Statement, the full amount of
Tenant’s Share of Direct Expenses for such Expense Year, less the amounts, if
any, paid during such Expense Year as “Estimated Direct Expenses,” as that term
is defined in Section 4.4.2, below, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant’s Share of Direct Expenses (an “Excess”), Tenant
shall receive a credit in the amount of such Excess against the Base Rent next
due under this Lease. The failure of Landlord to timely furnish the Statement
for any Expense Year shall not prejudice Landlord or Tenant from enforcing its
rights under this Article 4. Even though the Lease Term has expired and Tenant
has vacated the Premises, when the final determination is made of Tenant’s Share
of Direct Expenses for the Expense Year in which this Lease terminates, if
Tenant’s Share of Direct Expenses is greater than the amount of Estimated Direct
Expenses previously paid by Tenant to Landlord, Tenant shall, within thirty (30)
days after receipt of the Statement, pay to Landlord such amount, and if Tenant
paid more as Estimated Direct Expenses than the actual Tenant’s Share of Direct
Expenses (again, an “Excess”), Landlord shall, within thirty (30) days, deliver
a check payable to Tenant in the amount of such Excess. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term, provided that, other than Tax Expenses and costs incurred for utilities,
Tenant shall not be responsible for Tenant’s Share of any Direct Expenses which
are first billed to Tenant more than two (2) calendar years after the end of the
Expense Year to which such Direct Expenses relate.

4.4.2       Statement of Estimated Direct Expenses. In addition, Landlord shall
give Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth in general major categories Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant’s Share of Direct Expenses (the
“Estimated Direct Expenses”). The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this Article
4, nor shall Landlord be prohibited from revising any Estimate Statement or
Estimated Direct Expenses theretofore delivered to the extent necessary.
Thereafter, Tenant shall pay, within thirty (30) days after receipt of the
Estimate Statement, a fraction of the Estimated Direct Expenses for the
then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.4.2). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.

4.5       Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1   Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property of Tenant located in or about the Premises,
Buildings and/or Project. If any such taxes on Tenant’s equipment, furniture,
fixtures and any other personal property are levied against Landlord or
Landlord’s property or if the assessed value of Landlord’s property is increased
by the inclusion

9


--------------------------------------------------------------------------------


therein of a value placed upon such equipment, furniture, fixtures or any other
personal property and if Landlord pays the taxes based upon such increased
assessment, which Landlord shall have the right to do regardless of the validity
thereof but only under proper protest if requested by Tenant, Tenant shall upon
demand repay to Landlord the taxes so levied against Landlord or the proportion
of such taxes resulting from such increase in the assessment, as the case may
be.

4.5.2    If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed to Landlord or the Project for real
property tax purposes, then the same shall be included in Tax Expenses under
this Lease and shall be paid for by Tenant.

4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

ARTICLE 5

USE OF PREMISES

5.1       Permitted Use. Tenant shall use the Premises solely for the Permitted
Use set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

5.2       Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail or restaurant
uses (except as specifically permitted in this Lease); or (vi) communications
firms such as radio and/or television stations. Tenant further covenants and
agrees that Tenant shall not use, or suffer or permit any person or persons to
use, the Premises, Buildings or Project, or any parts thereof, for any use or
purpose contrary to the provisions of such the rules and regulations as Landlord
may promulgate on a reasonable basis from time to time, or in violation of the
laws of the United States of America, the State of California, or the
ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project)
including, without limitation, any such laws, ordinances, regulations or
requirements relating to hazardous materials or substances, as those terms are
defined by applicable laws now or hereafter in effect. Tenant shall not do or
permit anything to be done in or about the Premises, Buildings or Project which
will in any way damage the reputation of the Project or use or allow the
Project, Buildings or Premises to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises, Buildings or Project.

5.3       Restaurant Use. Tenant shall be permitted, subject to the terms of
this Lease (including, without limitation, this Section 5.3) and subject to
“Applicable Laws,” as that term is defined in Article 24 of this Lease, to
operate a restaurant servicing Tenant’s employees and visitors and/or the
general public (a “Restaurant”). In such event, the terms of this Section 5.3
shall be applicable.

5.3.1       Grease Traps. Tenant shall be required to install grease traps
located within the Premises which will be required for all food preparation
areas having pot sinks or any grease-producing appliances that discharge into
the waste system. Tenant shall be responsible for the proper care, cleaning and
maintenance of the grease traps and any piping required therefor in accordance
with all applicable laws and regulations. Tenant, at Tenant’s expense, shall
cause such grease traps to be cleaned at least once a month and maintained so as
to prevent the discharge of any grease into the waste system.

10


--------------------------------------------------------------------------------


5.3.2    Trash Removal. Tenant shall be required to cause storage and removal of
trash containing food products or other perishable items to be store in
appropriate containers and to be removed with sufficient frequency so as to
avoid odors and infestation by animals or insects. Such trash removal procedure
shall be subject to the reasonable approval of Landlord.

5.3.3    Standard of Care. Tenant shall operating and maintain the Restaurant in
a first class condition. In connection therewith, Tenant shall keep the
Restaurant, and every part thereof, in a clean and wholesome condition, free
from odors or nuisances, and shall comply with all health and police regulations
in all respects.

ARTICLE 6

OPERATION AND MANAGEMENT OF PROJECT;
SERVICES AND UTILITIES

6.1       In General. Subject to the express responsibilities of Landlord as and
to the extent set forth in this Lease, Tenant shall be responsible, at Tenant’s
sole cost and expense, for maintaining, operating, repairing, and managing the
Project, and every portion thereof, and for causing the Project and every
portion thereof to comply with applicable laws. In addition, Tenant shall be
responsible, at Tenant’s sole cost and expense, for equipment required to obtain
and for the cost of obtaining, all services and utilities required for the
Premises and/or the Project in order to maintain the Project in a first class
operating order and condition (and acknowledges and agrees that Landlord shall
have no responsibility whatsoever in connection therewith). Without limitation
of the foregoing, Tenant shall pay for all utilities (including without
limitation, electricity, hvac, gas, sewer and water) attributable to the
Premises and the Project and shall also provide its own janitorial and security
services for the Premises, Buildings and Project. Such utility use shall include
electricity, water, and gas use for lighting, incidental use and “HVAC,” as that
term is defined below. All such utility, janitorial and security payments shall
be paid directly by Tenant prior to the date on which the same are due to the
utility provider janitorial company and/or security company, as applicable.

6.2       Tenant Maintained Building Systems; HVAC. Tenant shall, at Tenant’s
sole cost and expense, (i) install (subject to Landlord’s approval in accordance
with the terms of this Lease) and maintain mechanical, electrical, life safety,
plumbing, fire-sprinkler and other systems to service the Premises, Buildings
and Project, (ii) subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, install (subject to Landlord’s
approval in accordance with the terms of this Lease) and maintain heating and
air conditioning to the Premises and Buildings (“HVAC”) (items identified in (i)
and (ii) collectively, the “Building Systems”), and (iii) maintain the remaining
portions of the Premises, Buildings and Project which are not part of the
“Building Structure,” as that term is set forth in Article 7 of this Lease.

6.3       Tenant Maintained Security. Tenant hereby acknowledges that Landlord
shall have no obligation to provide guard service or other security measures for
the benefit of the Premises, the Buildings or the Project. Any such security
measures for the benefit of the Premises, the Buildings or the Project shall be
provided by Tenant, at Tenant’s sole cost and expense. Tenant hereby assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties, including keeping doors locked and other means of entry to the Premises
closed.

6.4       Tenant Maintenance Standards. All Building Systems, including HVAC,
shall be maintained in accordance with manufacturer specifications by Tenant and
in a first-class condition. Tenant shall maintain commercially reasonable
service contracts for all HVAC and elevator systems servicing the Project. Upon
request from Landlord, Tenant shall provide to Landlord copies of any service
contracts and records of Tenant’s maintenance of any and/or all Building
Systems.

6.5       Overstandard Tenant Use. Tenant’s use of utilities in the Premises,
Buildings and Project shall never exceed the capacity of the systems designed
and installed by Tenant (and approved by Landlord).

6.6       Interruption of Use. Tenant agrees that Landlord shall not be liable
for damages, by abatement of Rent (except as otherwise set forth in Section 6.7,
below) or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and

11


--------------------------------------------------------------------------------


telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by breakage, repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Buildings or Project after reasonable effort to do so, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent (except as otherwise set forth in Section 6.7,
below) or performing any of its obligations under this Lease. Furthermore,
Landlord shall not be liable under any circumstances for a loss of, or injury
to, property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities.

6.7       Abatement of Rent. In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
breach by Landlord of this Lease after the expiration of any applicable cure
period, (ii) any entry by Landlord into the Premises pursuant to the terms of
Article 27 of this Lease, or (iii) any negligence or willful misconduct of
Landlord, in the case of each of items (i), (ii) and (iii), to the extent the
subject act or omission of Landlord substantially interferes with Tenant’s use
of the Premises (any such set of circumstances as set forth in items (i), (ii)
or (iii), above, to be known as an “Abatement Event”), then Tenant shall give
Landlord notice of such Abatement Event, and if such Abatement Event continues
for three (3) consecutive business days after Landlord’s receipt of any such
notice (the “Eligibility Period”), then the Base Rent and Tenant’s Share of
Direct Expenses shall be abated or reduced, as the case may be, after expiration
of the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use, the Premises or a portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises; provided, however, in the event that Tenant is prevented from using,
and does not use, a portion of the Premises for a period of time in excess of
the Eligibility Period and the remaining portion of the Premises is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then for such
time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Base Rent and
Tenant’s Share of Direct Expenses for the entire Premises shall be abated for
such time as Tenant continues to be so prevented from using, and does not use,
the Premises. If, however, Tenant reoccupies any portion of the Premises during
such period, the Rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Tenant
from the date Tenant reoccupies such portion of the Premises. Such right to
abate Base Rent and Tenant’s Share of Direct Expenses shall be Tenant’s sole and
exclusive remedy at law or in equity for an Abatement Event. Except as provided
in this Section 6.7, nothing contained herein shall be interpreted to mean that
Tenant is excused from paying Rent due hereunder.

ARTICLE 7

REPAIRS

7.1       In General. Except as specifically set forth herein, Landlord shall
have no obligation to repair or maintain the Project or Buildings or Premises,
or any portions thereof. Landlord shall maintain in good condition and operating
order and keep in good repair and condition the structural portions of the
Buildings and the structural portions of the parking structure servicing the
same (i.e., the foundation, floor/ceiling slabs, roof (including the roof
membrane), curtain wall, columns, and beams) (collectively, the “Building
Structure”). Notwithstanding anything in this Lease to the contrary, Tenant
shall be required to repair the Building Structure to the extent due to Tenant’s
use of the Premises for other than normal and customary business office
operations and/or due to Tenant’s negligence or willful misconduct. Landlord
shall make all repairs required of Landlord hereunder with reasonable diligence
and in good and workmanlike manner and in compliance with all “Applicable Laws,”
as that term is defined in Article 24 of this Lease (subject to the “Landlord
Compliance Conditions,” as that term is defined in Article 24, below). In
performing any such repairs, Landlord shall use commercially reasonable efforts
to prevent material interference with the conduct of Tenant’s business at the
Premises and to prevent damage to the Premises and Tenant’s property, and,

12


--------------------------------------------------------------------------------


subject to the terms of Section 10.5 of this Lease, Landlord shall be
responsible for any damage to the Premises and/or Tenant’s property resulting
from Landlord’s negligence or willful misconduct in making any repairs required
of Landlord pursuant to the terms of this Section 7.1. Subject to the foregoing
terms of this Section 7.1, Tenant shall, at Tenant’s own expense, keep the
Premises, Buildings, and Project, including the Common Areas (including the
Project parking facilities) and all improvements, fixtures and furnishings
located in the Project, Buildings and/or Premises, in good order and repair and
in a first-class condition at all times during the Lease Term. Tenant’s
obligations under this Article 7 shall include capital repairs and improvements,
as and to the extent required, except to the extent the subject capital repair
or improvement is Landlord’s responsibility pursuant to the terms of this Lease
(i.e., because the same is a part of the Building Structure). Upon request by
Landlord not more than one (1) time per Lease Year, Tenant shall supply Landlord
a report evidencing Tenant’s repair, maintenance and improvement plans for the
next succeeding twelve month period in order to satisfy the requirements of this
Section 7.1., as well as a list of the repair, maintenance and improvement items
which Tenant has completed during the prior twelve month period. Landlord may,
but shall not be required to, enter the Project, Buildings and/or Premises at
all reasonable times to make such repairs, alterations, improvements or
additions or as may be required in connection with Landlord’s obligations under
this Lease or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and Sections
1941 and 1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.

7.2       Tenant’s Right to Make Repairs. Notwithstanding any of the terms set
forth in this Lease to the contrary, if Tenant provides notice to Landlord of an
event or circumstance which requires the action of Landlord with respect to
repair and/or maintenance required pursuant to the terms of this Lease, which
event or circumstance materially, adversely affects the conduct of Tenant’s
business from the Premises, and Landlord fails to commence corrective action
within a reasonable period of time, given the circumstances, after the receipt
of such notice, but in any event not later than thirty (30) days after receipt
of such notice, then Tenant may proceed to take the required action upon
delivery of an additional ten (10) business days’ notice to Landlord (provided,
however, that the initial thirty (30) day notice and the subsequent ten (10)
business day notice shall not be required in the event of an “Emergency,” as
that term is defined, below, and, in lieu thereof, one five (5) business day
notice shall be required) specifying that Tenant is taking such required action
and if such action was required under the terms of this Lease to be taken by
Landlord and was not commenced by Landlord within such ten (10) business day
period (five (5) business days in the event of an Emergency) and thereafter
diligently pursued to completion, then Tenant shall be entitled to prompt
reimbursement by Landlord of Tenant’s reasonable costs and expenses in taking
such action. In the event Tenant takes such action, Tenant shall use only those
contractors used by landlords of Comparable Buildings for comparable work.
Promptly following completion of any work taken by Tenant pursuant to the terms
of this Section 7.2, Tenant shall deliver a detailed invoice of the work
completed, the materials used and the costs relating thereto. If Landlord does
not deliver a detailed written objection to Tenant within thirty (30) days after
receipt of an invoice from Tenant, then Tenant shall be entitled to deduct from
Rent payable by Tenant under this Lease, the amount set forth in such invoice.
If, however, Landlord delivers to Tenant, within thirty (30) days after receipt
of Tenant’s invoice, a written objection to the payment of such invoice (a
“Landlord Objection Notice”), setting forth with reasonable particularity
Landlord’s reasons for its claim that such action did not have to be taken by
Landlord pursuant to the terms of this Lease or that the charges are excessive
(in which case Landlord shall pay the amount it contends would not have been
excessive), then Tenant shall not then be entitled to such deduction from Rent,
and Tenant’s sole remedy shall be to either (i) claim a default under this Lease
(and seek damages or other relief permitted pursuant to applicable laws and this
Lease), or (ii) elect to have the matter determined by binding arbitration
before a retired judge of the Superior Court of the State of California under
the auspices of Judicial Arbitration & Mediation Services, Inc. (“JAMS”). Such
arbitration shall be initiated (if at all) by notice from Tenant to Landlord
within ten (10) business days following Tenant’s receipt of the Landlord
Objection Notice (and, following such election (if applicable), the parties
shall act in good faith to promptly proceed on a commercially reasonably basis
to have the dispute resolved pursuant to a JAMS arbitration). For purposes of
this Section 7.2, an “Emergency” shall mean an event threatening immediate and
material danger to people located in the Buildings or immediate, material damage
to the Building Structure.

13


--------------------------------------------------------------------------------


ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1          Landlord’s Consent to Alterations. The construction of the initial
improvements to the Premises shall be governed by the terms of the Tenant Work
Letter and not the terms of this Article 8. Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to or servicing
the Premises (collectively, the “Alterations”) without first procuring the prior
written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than fifteen (15) business days prior to the
commencement thereof, and which consent shall not be unreasonably withheld or
delayed by Landlord, provided it shall be deemed reasonable for Landlord to
withhold its consent to any Alteration which adversely affects the structural
portions or the systems or equipment of the Buildings or is visible from the
exterior of the Buildings or Project. Notwithstanding the foregoing, Tenant
shall be permitted to make Alterations to the Premises following five (5)
business days notice to Landlord (the “Cosmetic Alterations Notice”), but
without Landlord’s prior consent, to the extent that such Alterations do not
adversely affect the systems and equipment of the subject Building, exterior
appearance of the subject Building, the “Historical Designation,” as that term
is defined in Section 8.6, below, of the subject Building, or structural aspects
of the subject Building (the “Cosmetic Alterations”); provided, however, that no
Cosmetic Alterations Notice shall not be required for Cosmetic Alterations which
do not affect the exterior appearance of the subject Building or the Historical
Designation of any Building or the Project in the event that the cost of the
subject Cosmetic Alternations is less than $50,000.00 (the “Minor Cosmetics
Exception”). Subject to Tenant’s rights to make Alterations with respect to the
Premises, in no event shall Tenant be permitted to make improvements,
alterations, additions, or changes to the Building, the Project, or the Common
Areas, provided that any repairs requires with respect to portions of the
Building, Project or Common Areas required of Tenant under this Lease shall,
notwithstanding anything in this Article 8 to the contrary, be subject to the
terms of this Article 8.

8.2          Manner of Construction. Tenant shall construct any Alterations and
perform any repairs in a good and workmanlike manner, in conformance with any
and all applicable federal, state, county or municipal laws, rules and
regulations and pursuant to a valid building permit issued by the City of
Pasadena, and in conformance with Landlord’s construction rules and regulations;
provided, however, that prior to constructing any Alterations requiring
Landlord’s consent, Tenant shall obtain the approval of Landlord (which shall
not be unreasonably withheld) with respect to all contractors selected by
Tenant. Prior to commencing to construct any Alteration which requires
Landlord’s consent, Tenant shall meet with Landlord to discuss Landlord’s design
parameters and code compliance issues and any issues relating to maintain the
Project’s Historical Designation. In the event Tenant performs any Alterations
in the Premises which require or give rise to governmentally required changes to
the Building Structure, then Landlord shall, at Tenant’s expense, make such
changes to the Building Structure. In performing the work of any such
Alterations, Tenant shall have the work performed in a commercially reasonable
manner and in such a manner so as not to obstruct access to the Project or any
portion thereof. In addition to Tenant’s obligations under Article 9 of this
Lease, upon completion of any Alterations, Tenant agrees to cause a Notice of
Completion to be recorded in the office of the Recorder of the County of Los
Angeles in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to Landlord a
reproducible copy of the “as built” drawings of the Alterations, to the extent
applicable, as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

8.3          Payment for Improvements. Tenant shall (i) comply with Landlord’s
requirements for final lien releases and waivers in connection with Tenant’s
payment for work to contractors, and (ii) comply with Landlord’s commercially
reasonable contractor’s rules and regulations. Tenant shall reimburse Landlord
for Landlord’s reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord’s review of any Alteration which requires
Landlord’s consent.

8.4          Construction Insurance. In addition to the requirements of Article
10 of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount reasonably
approved by Landlord covering the construction of such

14


--------------------------------------------------------------------------------


Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion thereof.

8.5          Landlord’s Property. All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord, except that Tenant may remove any
Alterations, improvements, fixtures and/or equipment which Tenant can
substantiate to Landlord have not been paid for with the Tenant Improvement
Allowance or any other tenant improvement allowance funds provided to Tenant by
Landlord, provided Tenant repairs any damage to the Premises, Buildings and/or
Project caused by such removal and returns the affected area to an improved
condition as determined by Landlord. Furthermore, Landlord may, by written
notice to Tenant prior to the end of the Lease Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant’s expense, to
remove any Tenant Improvements and/or Alterations, and to repair any damage to
the Premises, Buildings and/or Project caused by such removal and return the
affected portion of the Premises, Buildings and/or Project, as the case may be,
to an improved condition as determined by Landlord; provided, however, that in
no event shall Tenant be required to remove any Tenant Improvements or
Alterations pursuant to the terms of this Section 8.5 to the extent the same
consist of typical, general office tenant improvements. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal, and to
return the affected portion of the Premises, Building and/or Project, as the
case may be, to an improved condition as determined by Landlord, then at
Landlord’s option, either (A) Tenant shall be deemed to be holding over in the
Premises and Rent shall continue to accrue in accordance with the terms of
Article 16, below, until such work shall be completed, or (B) Landlord may do so
and may charge the cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

8.6          Historical Designation of Project. Tenant hereby acknowledges and
agrees that the Project has been designated as a historical structure by the
City of Pasadena and is or will be listed on the National Register of Historic
Places (the “Historical Designation”). Based upon the foregoing, notwithstanding
anything contained in this Lease to the contrary, all Tenant Improvements,
Alterations and signage and any and all other matters which affect or relate to
the Project’s Historical Designation which may be installed or performed by
Tenant under or in accordance with the terms of this Lease shall at all times be
subject to the approval of appropriate entities governing Historical
Designations, including, without limitation, the City of Pasadena Historical
Preservation Commission and the City of Pasadena Design Commission
(collectively, the “Historical Authorities”), at Tenant’s sole cost and expense.
Further, Tenant hereby agrees at all times not to perform any Tenant
Improvements, Alteration, or install any signage, or perform any act or
omission, which may jeopardize or otherwise impact or affect the Project’s
Historical Designation or the benefits associated therewith. Landlord shall have
no liability for, and this Lease and the Rent payable hereunder shall be
unaffected by, any denial of consent or other action which may be taken by
Historical Authorities in connection with the Project. Upon request by Landlord
from time to time, Tenant shall supply Landlord with reasonable evidence of
Tenant’s compliance with the terms of this Section 8.6. Landlord shall, at
Tenant’s sole cost and expense, reasonably cooperate with Tenant in connection
with Tenant’s applications to the Historical Authorities.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project, Buildings and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys’ fees
and costs) arising out of same or in connection therewith. Tenant shall give
Landlord notice at least ten (10) days prior to the commencement of any such
work on the Premises, Buildings or Project (five (5) business days in connection
with a Cosmetic Alterations (subject to the Minor Cosmetics Exception)) to
afford Landlord the opportunity of posting and

15


--------------------------------------------------------------------------------


recording appropriate notices of non-responsibility. Tenant shall remove any
such lien or encumbrance by bond or otherwise within ten (10) business days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed Additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord’s title to the Project, Buildings or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any work undertaken by Tenant shall be null and void.

ARTICLE 10

INSURANCE

10.1        Indemnification and Waiver. Tenant hereby assumes all risk of damage
to property or injury to persons in, upon or about the Premises, Buildings and
Project from any cause whatsoever and agrees that Landlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, “Landlord Parties”) shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant. Except to the
extent caused by the negligence or willful misconduct of Landlord or the
Landlord Parties, Tenant shall indemnify, defend, protect, and hold harmless the
Landlord Parties from any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys’ fees)
(collectively, “Claims”) incurred in connection with or arising from any cause
in, on or about the Project, any acts, omissions or negligence of Tenant or of
any person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or licensees of Tenant or any such person,
in, on or about the Project or any breach of the TCCs of this Lease, either
prior to, during, or after the expiration of the Lease Term, provided that the
terms of the foregoing indemnity shall not apply to the negligence or willful
misconduct of Landlord. Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant’s occupancy
of the Premises or Tenant’s use or operation of the Project or any portion
thereof, Tenant shall pay to Landlord its costs and expenses incurred in such
suit, including without limitation, its actual professional fees such as
appraisers’, accountants’ and attorneys’ fees. Landlord shall indemnify, defend,
protect, and hold harmless Tenant, its partners, and their respective officers,
agents, servants, employees, and independent contractors (collectively, “Tenant
Parties”) from any and all Claims arising from (i) the negligence or wilful
misconduct of Landlord in, on or about the Project, except to the extent caused
by the negligence or wilful misconduct of the Tenant Parties, and (ii)
Landlord’s breach of this Lease. Notwithstanding anything to the contrary set
forth in this Lease, either party’s agreement to indemnify the other party as
set forth in this Section 10.1 shall be ineffective to the extent the matters
for which such party agreed to indemnify the other party are covered by
insurance required to be carried by the non-indemnifying party pursuant to this
Lease. Further, Tenant’s agreement to indemnify Landlord and Landlord’s
agreement to indemnify Tenant pursuant to this Section 10.1 are not intended to
and shall not relieve any insurance carrier of its obligations under policies
required to be carried pursuant to the provisions of this Lease, to the extent
such policies cover, or if carried, would have covered the matters, subject to
the parties’ respective indemnification obligations; nor shall they supersede
any inconsistent agreement of the parties set forth in any other provision of
this Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.

10.2        Landlord’s Fire, Casualty and Liability Insurance. Landlord shall
carry commercial general liability insurance with respect to the Project during
the Lease Term, and shall further insure the Buildings and Project during the
Lease Term against loss or damage due to due to fire and other casualties
covered within the classification of fire and extended coverage, vandalism
coverage and malicious mischief, sprinkler leakage, water damage and special
extended coverage. Such coverage shall be in such amounts, from such companies,
and on such other terms and conditions, as Landlord may from time to time
reasonably determine. Additionally, at the option of Landlord, such insurance
coverage may include the risks of earthquakes and/or flood damage and additional
hazards, a rental loss endorsement and one or more loss payee endorsements in
favor of the holders of any mortgages or deeds of trust

16


--------------------------------------------------------------------------------


encumbering the interest of Landlord in the Buildings or the ground or
underlying lessors of the Buildings, or any portion thereof. Notwithstanding the
foregoing provisions of this Section 10.2, the coverage and amounts of insurance
carried by Landlord in connection with the Buildings shall, at a minimum, be
comparable to the coverage and amounts of insurance which are carried by
reasonably prudent landlords of buildings comparable to and in the vicinity of
the Buildings (provided that in no event shall Landlord be required to carry
earthquake insurance), and Worker’s Compensation and Employer’s Liability
coverage as required by applicable law. Tenant shall, at Tenant’s expense,
comply with all insurance company requirements pertaining to the use of the
Premises. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

10.3        Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.

10.3.1   Commercial/Comprehensive General Liability Insurance covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant’s operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including a Broad Form endorsement covering the insuring provisions
of this Lease and the performance by Tenant of the indemnity agreements set
forth in Section 10.1 of this Lease, for limits of liability not less than:

Bodily Injury and

 

$5,000,000 each occurrence

Property Damage Liability

 

$5,000,000 annual aggregate, or any

 

 

combination of primary insurance and

 

 

excess insurance

 

 

 

Personal Injury Liability

 

$5,000,000 each occurrence

 

 

$5,000,000 annual aggregate, or any

 

 

combination of primary insurance and

 

 

excess insurance

 

 

0% Insured’s participation

 

10.3.2   Property Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Project
installed by, for, or at the expense of Tenant, (ii) the “Tenant Improvements,”
as that term is defined in Section 2.1 of the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Lease Commencement Date (the
“Original Improvements”), and (iii) all other improvements, alterations and
additions to the Premises. Such insurance shall be written on an “all risks” of
physical loss or damage basis, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for damage or other loss caused by fire
or other peril including, but not limited to, vandalism and malicious mischief,
theft, water damage of any type, including sprinkler leakage, bursting or
stoppage of pipes, and explosion, and providing business interruption coverage
for a period of one year.

10.3.3   Worker’s Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer’s Liability
Insurance or other similar insurance pursuant to all applicable state and local
statutes and regulations, with a waiver of subrogation endorsement and with
minimum limits of One Million and No/100 Dollars ($1,000,000.00) per employee
and One Million and No/100 Dollars ($1,000,000.00) per occurrence.

10.4        Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall (i) name Landlord, and any other
party the Landlord so specifies, as an additional insured, including Landlord’s
managing agent, if any; (ii) specifically cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant’s obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-X in Best’s Insurance Guide or which is otherwise
reasonably acceptable to Landlord and licensed to do business in the State of
California; (iv) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and is non-contributing with
any

17


--------------------------------------------------------------------------------


insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days’ prior written notice shall
have been given to Landlord and any mortgagee of Landlord, the identity of whom
has been provided to Tenant in writing. Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the Lease Commencement
Date and at least thirty (30) days before the expiration dates thereof. In the
event Tenant shall fail to procure such insurance, or to deliver such policies
or certificate, Landlord may, at its option, after five (5) business days notice
to Tenant and Tenant’s failure to cure within such 5-business day period,
procure such policies for the account of Tenant, and the cost thereof shall be
paid to Landlord within thirty (30) days after delivery to Tenant of bills
therefor.

10.5        Subrogation. Landlord and Tenant intend that their respective
property loss risks shall be borne by reasonable insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder.

10.6        Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord.

10.7        Self-Insurance. The Original Tenant or an assignee of the Original
Tenant under Section 14.8(i) of this Lease only shall be entitled to self-insure
its insurance requirements set forth in Section 10.3.2(i), above, subject to and
in accordance with the terms of this Section 10.7. Any self-insurance shall be
deemed to contain all of the terms and conditions applicable to such insurance
as required in this Article 10, including, without limitation, a full waiver of
subrogation. If Tenant elects to so self-insure, then with respect to any claims
which may result from incidents occurring during the Lease term, such
self-insurance obligation shall survive the expiration or earlier termination of
this Lease to the same extent as the insurance required would survive.
Notwithstanding the foregoing, Tenant shall only have the right to self-insure
its insurance requirements under Section 10.3.2(i), if Tenant shall, concurrent
with a notice to Landlord electing to self-insure, provide Landlord with
evidence that Tenant or “Guarantor,” as that term is defined in Section 29.31,
above, has a net worth, as determined by a financial statement audited by a
certified public accountant, of equal to or greater than Fifty Million Dollars
($50,000,000.00) (the “Financial Requirement”). If Tenant at any time does not
satisfy the Financial Requirement, it shall notify Landlord of the same and
supply Landlord with the insurance policies required under this Article 10.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1        Repair of Damage to Premises by Landlord. Tenant shall promptly
notify Landlord of any damage to the Premises, Buildings or Project resulting
from fire or any other casualty. If the Premises, Buildings or any Common Areas
serving or providing access to the Premises shall be damaged by fire or other
casualty, Landlord shall promptly and diligently, subject to reasonable delays
for insurance adjustment or other matters beyond Landlord’s reasonable control,
and subject to all other terms of this Article 11, restore the base building of
the Premises, Buildings and such Common Areas. Such restoration shall be to
substantially the same condition as existed prior to the casualty, except for
modifications required by zoning and building codes and other laws or by the
holder of a mortgage on the Buildings or Project or any other modifications to
the Common Areas deemed desirable by Landlord, which are consistent with the
character of the Project. Upon the occurrence of any damage to the Premises,
Tenant shall, at its sole cost and expense (notwithstanding the amount of
Tenant’s available insurance proceeds), repair any injury or damage to the
Tenant Improvements and the Original Improvements installed in the Premises and
shall return such Tenant Improvements and Original Improvements to their
original condition. Prior to the commencement of construction, Tenant

18


--------------------------------------------------------------------------------


shall submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall approve
(in Landlord’s reasonable discretion) the contractors to perform such
improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or Common Areas necessary
to Tenant’s occupancy, and the Premises are not occupied by Tenant as a result
thereof, then during the time and to the extent the Premises are unfit for
occupancy, the Rent shall be abated in proportion to the ratio that the amount
of rentable square feet of the Premises which is unfit for occupancy for the
purposes permitted under this Lease bears to the total rentable square feet of
the Premises. Tenant’s right to rent abatement pursuant to the preceding
sentence shall terminate as of the date which is reasonably determined to be the
date Tenant should have completed repairs to the Premises assuming Tenant used
reasonable due diligence in connection therewith (provided that such rent
abatement period shall be extended by “Force Majeure Delays,” as that term is
defined in Section 5.1 of the Tenant Work Letter, subject to an in accordance
with the terms of Section 5 of the Tenant Work Letter).

11.2        Landlord’s Option to Repair. Notwithstanding the terms of Section
11.1 of this Lease, Landlord may elect not to rebuild and/or restore the base
building of the Premises, Buildings and Common Areas as set forth in Section
11.1, above, and instead terminate this Lease, by notifying Tenant in writing of
such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if the Buildings or
Project shall be damaged by fire or other casualty or cause, only if the
Premises are materially adversely affected, and one or more of the following
conditions is present: (i) in Landlord’s reasonable judgment, repairs cannot
reasonably be completed within two hundred seventy (270) days after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the damage is not fully covered by Landlord’s
insurance policies (or the insurance policies which Landlord would have
maintained had Landlord complied with the terms of this Lease); or (iii) the
damage occurs during the last twelve (12) months of the Lease Term; provided,
however, that if Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided above, and either (a) the repairs
cannot, in the reasonable opinion of Landlord, be completed within two hundred
seventy (270) days after being commenced, or (b) if material damage occurs
during the last twelve (12) months of the Lease Term, Tenant may elect, no
earlier than sixty (60) days after the date of the damage and not later than
ninety (90) days after the date of such damage, to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant. In the event this Lease is
terminated in accordance with the terms of this Section 11.2, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant’s insurance required under items (ii)
and (iii) of Section 10.3.2 of this Lease to the extent the same relate to the
unamortized value of the Tenant Improvements (to the extent paid for with the
Tenant Improvement Allowance).

11.3        Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Buildings or the Project, and any statute or regulation of
the State of California, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Buildings or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any

19


--------------------------------------------------------------------------------


preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent. No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord’s right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Buildings or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Buildings or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for (i) any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long as such claims do not diminish the award available to
Landlord, its ground lessor with respect to the Buildings or Project or its
mortgagee, and such claim is payable separately to Tenant, and (ii) Landlord and
Tenant shall each be entitled to receive fifty percent (50%) of the “bonus
value” of the leasehold estate in connection therewith, which bonus value shall
be equal to the difference between the Rent payable under this Lease and the sum
established by the condemning authority as the award for compensation. All Rent
shall be apportioned as of the date of such termination. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure. Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking, provided that Tenant shall be
entitled to any award attributable to a taking of Tenant’s personal property.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1        Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors

20


--------------------------------------------------------------------------------


(all of the foregoing are hereinafter sometimes referred to collectively as
“Transfers” and any person to whom any Transfer is made or sought to be made is
hereinafter sometimes referred to as a “Transferee”). If Tenant desires
Landlord’s consent to any Transfer, Tenant shall notify Landlord in writing,
which notice (the “Transfer Notice”) shall include (i) the proposed effective
date of the Transfer, which shall not be less than thirty (30) days nor more
than one hundred eighty (180) days after the date of delivery of the Transfer
Notice, (ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the “Transfer Premium”, as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information required by Landlord which will enable
Landlord to determine the financial responsibility, character, and reputation of
the proposed Transferee, nature of such Transferee’s business and proposed use
of the Subject Space and (v) an executed estoppel certificate from Tenant in the
form attached hereto as Exhibit E. Any Transfer made without Landlord’s prior
written consent (when Landlord’s consent is required) shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay any reasonable,
out-of-pocket professional fees (including, without limitation, attorneys’,
accountants’, architects’, engineers’ and consultants’ fees) incurred by
Landlord, within thirty (30) days after written request by Landlord; provided,
however, that in no event shall such fees exceed $1,500.00 for a Transfer in the
ordinary course of business.

14.2        Landlord’s Consent. Landlord shall not unreasonably withhold its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1   The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Project or Comparable Buildings;

14.2.2   The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3   The Transferee is either a governmental agency or instrumentality
thereof which is capable of exercising the power of eminent domain or which
creates an increased security risk to the Project;

14.2.4   The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

14.2.5   Any disapproval of the proposed Transfer by any lender of Landlord.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
material changes in the terms and conditions from those specified in the
Transfer Notice (i) such that Landlord would initially have been entitled to
refuse its consent to such Transfer under this Section 14.2, or (ii) which would
cause the proposed Transfer to be materially more favorable to the Transferee
than the terms set forth in Tenant’s original Transfer Notice, Tenant shall
again submit the Transfer to Landlord for its approval and other action under
this Article 14 (including Landlord’s right of recapture, if any, under Section
14.4 of this Lease). Notwithstanding anything to the contrary in this Lease, if
Tenant or any proposed Transferee claims that Landlord has unreasonably
withheld, conditioned or delayed its consent under Section 14.2 or otherwise

21


--------------------------------------------------------------------------------


has breached or acted unreasonably under this Article 14, their sole remedies
shall be a suit for contract damages (other than damages for injury to, or
interference with, Tenant’s business including, without limitation, loss of
profits, however occurring) or declaratory judgment and an injunction for the
relief sought, and Tenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee.

14.3        Transfer Premium. At any time that a Transfer shall exist (which by
itself or when aggregated with all other then existing Transfers) results in
fifty percent (50%) of more of the Premises being Transferred (whether by
assignment, sublease or otherwise), as a condition to Landlord’s consent which
the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any “Transfer Premium,” as that term is defined in this Section
14.3, received by Tenant from such Transferee as well as from any other then
existing Transferee (so that Landlord shall then be receiving 50% of the
Transfer Premium applicable to all then existing Transfers); provided, however,
that in no event shall Landlord be entitled to any Transfer Premium which is
attributable to a sublease of the portion of the Premises known as Building C.
“Transfer Premium” shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for (i)
any changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent or other economic concessions reasonably
provided to the Transferee, (iii) any brokerage commissions in connection with
the Transfer (iv) legal fees reasonably incurred in connection with the
Transfer, and (v) the amount of any Base Rent and Additional Rent paid by Tenant
to Landlord with respect to the Subject Space during the period commencing on
the later of (a) the date Tenant contracts with a reputable broker to market the
Subject Space and delivers notice thereof to Landlord, and (b) the date Tenant
vacates the Subject Space and delivers notice thereof to Landlord, until the
commencement of term of the Transfer. “Transfer Premium” shall also include, but
not be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer. In the calculations of the Rent (as
it relates to the Transfer Premium calculated under this Section 14.3), and the
Transferee’s Rent and Quoted Rent under Section 14.2 of this Lease, the Rent
paid during each annual period for the Subject Space, and the Transferee’s Rent
and the Quoted Rent, shall be computed after adjusting such rent to the actual
effective rent to be paid, taking into consideration any and all leasehold
concessions granted in connection therewith, including, but not limited to, any
rent credit and tenant improvement allowance. For purposes of calculating any
such effective rent all such concessions shall be amortized on a straight-line
basis over the relevant term.

14.4        Landlord’s Option as to Subject Space. Notwithstanding anything to
the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice (the “Recapture Notice”) to Tenant within thirty (30) days
after receipt of any Transfer Notice which relates to a Transfer which requires
Landlord’s consent (which by itself or when aggregated with all other then
existing Transfers) would result in seventy-five percent (75%) or more of the
Premises being the subject of a Transfer, to recapture the Subject Space.
Notwithstanding the foregoing, within ten (10) business days following Tenant’s
receipt of a Recapture Notice,. Tenant shall have the right, upon notice to
Landlord, to withdraw its to Transfer Notice, in which case the Transfer Notice
and the Recapture Notice shall be void and of no force or effect. Subject to the
foregoing, a Recapture Notice shall cancel and terminate this Lease with respect
to the Subject Space as of the date stated in the Transfer Notice as the
effective date of the proposed Transfer until the last day of the term of the
Transfer as set forth in the Transfer Notice (or at Landlord’s option, shall
cause the Transfer to be made to Landlord or its agent, in which case the
parties shall execute the Transfer documentation promptly thereafter). In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the number of rentable square feet retained by Tenant in proportion
to the number of rentable square feet contained in the Premises, and this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same. If Landlord declines, or fails to elect in a timely manner to recapture
the Subject Space under this Section 14.4, then, provided Landlord has consented
to the proposed Transfer,

22


--------------------------------------------------------------------------------


Tenant shall be entitled to proceed to transfer the Subject Space to the
proposed Transferee, subject to provisions of this Article 14. In the event of a
recapture pursuant to the terms of this Section 14.4, this Lease (and Tenant’s
rights hereunder, including without limitation, with respect to parking, and
control over the management and operation of the Project) shall be equitably
modified as required by Landlord to reflect that all of the rentable area of the
Project is no longer leased by Tenant.

14.5        Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs
of this Lease shall in no way be deemed to have been waived or modified, (ii)
such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (iii) Tenant shall deliver to Landlord, promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Landlord, (iv) Tenant shall furnish
upon Landlord’s request a complete statement, certified by an independent
certified public accountant, or Tenant’s chief financial officer, setting forth,
as applicable, either that (a) no Transfer Premium is due, or (b) in detail the
computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord’s consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant where
Landlord’s consent is required relating to any Transfer, and shall have the
right to make copies thereof. If the Transfer Premium respecting any Transfer
shall be found understated, Tenant shall, within thirty (30) days after demand,
pay the deficiency, and if understated by more than three percent (3%), Tenant
shall pay Landlord’s actual and reasonable costs of such audit.

14.6        Additional Transfers. For purposes of this Lease, the term
“Transfer” shall also include (i) if Tenant is a partnership, the withdrawal or
change, voluntary, involuntary or by operation of law, of fifty percent (50%) or
more of the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), the dissolution, merger, consolidation
or other reorganization of Tenant. Notwithstanding the foregoing, the sale of
stock on any nationally recognized stock exchange shall not be deemed a Transfer
under this Article 14.

14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. Such Transferee shall rely on any
representation by Landlord that Tenant is in default hereunder, without any need
for confirmation thereof by Tenant. Upon any assignment, the assignee shall
assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease. No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
Article 14 or the approval of any Transferee or a release of Tenant from any
obligation under this Lease, whether theretofore or thereafter accruing. In no
event shall Landlord’s enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord’s right to enforce any term of this
Lease against Tenant or any other person. If Tenant’s obligations hereunder have
been guaranteed, Landlord’s consent to any Transfer shall not be effective
unless the guarantor also consents to such Transfer.

14.8        Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, (i) an assignment or subletting of all or a portion of the
Premises to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant), (ii) an assignment of the Premises to
an entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, or (iii) an assignment of the Premises
to an entity which is the resulting entity of a merger or consolidation of
Tenant, shall not be deemed a Transfer under this Article 14 and Landlord’s
consent shall not be required, provided that Tenant notifies Landlord of any
such assignment or sublease and promptly supplies Landlord with any documents or
information requested by Landlord regarding such assignment or sublease or such
affiliate, and further provided that such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease. “Control,” as
used in this Section 14.8, shall mean the

23


--------------------------------------------------------------------------------


ownership, directly or indirectly, of at least fifty-one percent (51%) of the
voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

15.1        Surrender of Premises. No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2        Removal of Tenant Property by Tenant. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises, Buildings and Project to Landlord in as good order and condition as
when Tenant took possession and as thereafter improved by Landlord and/or
Tenant, reasonable wear and tear and repairs which are specifically made the
responsibility of Landlord hereunder and casualty excepted. Upon such expiration
or termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises, Buildings and Project all debris and rubbish, and
such items of furniture, equipment, business and trade fixtures, free-standing
cabinet work, movable partitions and other articles of personal property owned
by Tenant or installed or placed by Tenant at its expense in the Premises,
Buildings and/or Project and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its reasonable discretion, require to be
removed, and Tenant shall repair at its own expense all damage to the Premises,
Buildings and/or Project resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to one hundred fifty percent (150%) of the
Rent applicable during the last rental period of the Lease Term under this
Lease. Notwithstanding the foregoing, in the event that Landlord and Tenant
shall be in good faith negotiations of a renewal of this Lease as of the Lease
Expiration Date (which negotiations may be terminated by either party at any
time, in either party’s sole and absolute discretion), then, during the first
sixty (60) days of any such holdover (to the extent that such good faith renewal
negotiations continue during such 60-day period), the reference above to one
hundred fifty percent (150%) shall be deemed to be one hundred percent (100%).
In no event shall such reduced holdover rent be applicable for more than sixty
(60) days following the Lease Expiration Date. Such month-to-month tenancy shall
be subject to every other applicable term, covenant and agreement contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality

24


--------------------------------------------------------------------------------


of the foregoing, any claims made by any succeeding tenant founded upon such
failure to surrender and any lost profits to Landlord resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of Exhibit
D, attached hereto (or such other form as may be required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee. Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project.
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes. In the event that Landlord shall require delivery of
more than one (1) estoppel certificate in any twelve (12) month period, Landlord
shall pay to Tenant any reasonable, out-of-pocket costs in connection with such
additional requests, provided that in no event shall such costs exceed $1,500.00
for each such additional request. At any time during the Lease Term, if
Guarantor is not a publicly traded company whose financial statements are
readily available, Landlord may require Tenant to provide Landlord with
Guarantor’s current financial statement and financial statements of the two (2)
years prior to the current financial statement year. Such statements shall be
prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Guarantor, shall be audited by an independent
certified public accountant, In addition, to the extent required in connection
with a sale, financing or refinancing of the Project, or any portion thereof,
Tenant shall promptly supply Landlord with reasonable financial information
regarding Tenant, provided that Tenant shall not be required for this purpose to
create financial statements or other documentation which is not ordinarily
prepared by Tenant.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Buildings or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Buildings
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. In consideration of, and as a condition
precedent to, Tenant’s agreement to permit its interest pursuant to this Lease
to be subordinated to any particular current and future ground or underlying
lease of the Project or to the lien of any current or future mortgage or trust
deed, encumbering the Project and to any renewals, extensions, modifications,
consolidations and replacements thereof, Landlord shall deliver to Tenant a
commercially reasonable non-disturbance agreement executed by the landlord under
such ground lease or underlying lease or the holder of such mortgage or trust
deed. Tenant covenants and agrees in the event any proceedings are brought for
the foreclosure of any such mortgage or deed in lieu thereof (or if any ground
lease is terminated), to attorn, without any deductions or set-offs whatsoever,
to the lienholder or purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof (or to the ground lessor), if so
requested to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease, provided such lienholder or purchaser or ground lessor shall agree to
accept this Lease and not disturb Tenant’s occupancy, so long as Tenant timely
pays the rent and observes and performs the TCCs of this Lease to be observed
and performed by Tenant. Landlord’s interest herein may be assigned as security
at any time to any lienholder. Tenant shall, within ten (10) business days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.

25


--------------------------------------------------------------------------------


ARTICLE 19

DEFAULTS; REMEDIES

19.1        Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

19.1.1  Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2  Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3  To the extent permitted by law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days; or

19.1.4  Abandonment or vacation of all of the Premises by Tenant for a period of
more than sixty (60) days; or

19.1.5  The failure by Tenant to observe or perform according to the provisions
of Articles 17 or 18 of this Lease where such failure continues for more than
ten (10) business days after notice from Landlord; or

19.1.6  To the extent Tenant operates a Restaurant, the failure of Tenant to
maintain a health department rating of “A” (or such other highest health
department or similar rating as is available), which failure continues for more
than sixty (60) days; or

19.1.7  (i) The insolvency of any bank issuing a letter of credit under this
Lease, or (ii) the failure of any bank issuing a letter of credit to have a
least a “B” rating under the Thomson Financial Bank Watch or an equivalent
rating service reasonably selected by Landlord, where Tenant, within fifteen
(15) business days of Landlord’s notice, has not replaced such bank with a bank
which qualifies under this Section 19.1.7 is otherwise reasonably acceptable to
Landlord.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2        Remedies Upon Default. Upon the occurrence of any event of default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1  Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be

26


--------------------------------------------------------------------------------


occupying the Premises or any part thereof, without being liable for prosecution
or any claim or damages therefor; and Landlord may recover from Tenant the
following:

(a)   The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(b)   The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)   The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(d)   Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(e)   At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(a) and
(b), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate. As used in Section 19.2.1(c), above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

19.2.2  Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3  Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.2.4  Upon a default by Tenant after the expiration of any applicable cure
period, Landlord shall mitigate its damages under this Lease as and to the
extent required by “Applicable Law,” as that term is defined in Article 24,
below.

19.3        Subleases of Tenant. Whether or not Landlord elects to terminate
this Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4        Form of Payment After Default. Following the occurrence of an event
of default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier’s or certified check drawn on an institution

27


--------------------------------------------------------------------------------


acceptable to Landlord, or by other means approved by Landlord, notwithstanding
any prior practice of accepting payments in any different form.

19.5        Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant of
quiet enjoyment express or implied. Landlord has the right and lawful authority
to enter into this Lease and perform Landlord’s obligations hereunder,
including, but not limited to the right and lawful authority to terminate (if
applicable) any present or prior tenant of the Premises and to deliver
possession thereof to Tenant.

ARTICLE 21

LETTERS OF CREDIT

21.1        Delivery of the L-C. Tenant shall deliver to Landlord, concurrently
with Tenant’s execution and delivery of this Lease to Landlord, an
unconditional, irrevocable letter of credit (the “L-C”) in the amount of Four
Million and No/100 Dollars ($4,000,000.00) (the “L-C Amount”), which L-C shall
be issued by a bank subject to Landlord’s reasonable approval (provided that
Landlord hereby approves Wells Fargo Bank). The Letter of Credit shall be (i) at
sight, irrevocable and unconditional, (ii) maintained in effect, whether through
renewal or extension, for the period from the Lease Commencement Date and
continuing until the “LC Expiration Date,” as that term is defined, below, and
Tenant shall deliver, if applicable, a certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the LC then held
by Landlord, without any action whatsoever on the part of Landlord, (iii) fully
assignable by Landlord to a transferee of Landlord’s interest in the Buildings
or to a mortgagee, (iv) permit partial draws, and (v) in a form and content as
set forth in Exhibit G, attached hereto or otherwise shall be subject to
Landlord’s reasonable approval. Tenant shall pay all expenses, points and/or
fees incurred by Tenant in obtaining and maintaining the L-C. As used herein,
the “LC Expiration Date” shall mean the date which is the earlier to occur of
(I) the date (if applicable) that the L-C Amount, pursuant to the terms of this
Article 21, equals $0.00, and (II) the date which is 120 days following the
Lease Expiration Date; provided, however, if prior to such date a voluntary
petition is filed by Tenant, or an involuntary petition is filed against Tenant
by any of Tenant’s creditors, under the Federal Bankruptcy Code, or Tenant
executes an assignment for the benefit of creditors or similar liquidation or
windup proceeding under state or federal law, then the LC Expiration Date shall
be extended (but in no event reduced) until the date which is the earlier of (x)
the date either all preference issues relating to payments under the Lease have
been resolved in such bankruptcy, liquidation or reorganization case, (y) the
date such bankruptcy, liquidation or reorganization case has been dismissed, or
(z) the later to occur of either one hundred twenty (120) days after the
expiration of the initial Lease Term or ten (10) days after the date the
bankruptcy court enters a final order (and all applicable appeal periods have
expired) approving Tenant’s rejection of this Lease.

21.2        Application of the L-C. The L-C shall be held by Landlord as
additional security for the faithful performance by Tenant of all the terms,
covenants, and conditions of this Lease to be kept and performed by Tenant
during the initial Lease Term. The L-C shall not be mortgaged, assigned or
encumbered in any manner whatsoever by Tenant without the prior

28


--------------------------------------------------------------------------------


written consent of Landlord. If: (I) Tenant defaults with respect to any
provisions of this Lease after the expiration of any applicable notice and cure
period, including, but not limited to, the provisions relating to the payment of
Rent, (II) Tenant fails to renew the L-C at least thirty (30) days before its
expiration, (III) Tenant files a voluntary petition for relief under any chapter
of the United States Bankruptcy Code, (IV) an involuntary bankruptcy petition is
filed against Tenant under any chapter of the United States Bankruptcy Code, (V)
Tenant executes a general assignment for the benefit of creditors, or (VI)
Tenant is placed in receivership under either state or federal law or commences
a liquidation proceeding under applicable state law, then Landlord may, but
shall not be required to, draw upon all or any portion of the L-C (A) for
payment of any Rent or any other sum in default, or (B) for the payment of any
amount that Landlord may reasonably spend or may become obligated to spend by
reason of Tenant’s default, or (C) to compensate Landlord for any other loss or
damage that Landlord may suffer, or which Landlord reasonably estimates that
Landlord may suffer, by reason of Tenant’s default, including, but not limited
to, any and all damages that may accrue under Section 1951.2 of the California
Civil Code in the event that Landlord elects to terminate the Lease. Tenant
hereby acknowledges and agrees that, for purposes of the L-C, monies shall be
deemed to be “due and owing” in the event of the occurrence of any of items (I)
through (VI), above. The use, application or retention of the L-C, or any
portion thereof, by Landlord shall not (a) prevent Landlord from exercising any
other right or remedy provided by this Lease or by law, it being intended that
Landlord shall not first be required to proceed against the L-C, nor (b) operate
as a limitation on any recovery to which Landlord may otherwise be entitled. Any
amount of the L-C which is drawn upon by Landlord, but is not used or applied by
Landlord as allowed above, shall be held by Landlord until the LC Expiration
Date (the “L-C Excess Amount”) and may be used and applied by Landlord, at its
option, for payment of any Rent or any other sum in default, or for the payment
of any amount that Landlord may reasonably spend or may become obligated to
spend by reason of Tenant’s default, or to compensate Landlord for any other
loss or damage that Landlord may suffer, or which Landlord reasonably estimates
that Landlord may suffer, by reason of Tenant’s default, including, but not
limited to, any and all damages that may accrue under Section 1951.2 of the
California Civil Code in the event that Landlord elects to terminate this Lease.
If any portion of the L-C is drawn upon, Tenant shall, within ten (10) days
after written demand therefor, at Landlord’s option, either (i) deposit cash
with Landlord (which cash shall be applied by Landlord to the L-C Excess Amount)
in an amount sufficient to cause the sum of the L-C Excess Amount and the amount
of the remaining L-C to be equivalent to the amount of the L-C then required
under this Lease or (ii) reinstate the L-C to the amount then required under
this Lease, and any remaining L-C Excess Amount shall be returned to Tenant
within ten (10) days thereafter. If any portion of the L-C Excess Amount is used
or applied, Tenant shall, within five (5) business days after written demand
therefor, deposit cash with Landlord (which cash shall be applied by Landlord to
the L-C Excess Amount) in an amount sufficient to restore the L-C Excess Amount
to the amount then required under this Lease, and Tenant’s failure to do so
shall be a default under this Lease. Tenant acknowledges that Landlord has the
right to transfer or mortgage its interest in the Project and the Buildings and
in this Lease and Tenant agrees that in the event of any such transfer or
mortgage, Landlord shall have the right to transfer or assign the L-C Excess
Amount and/or the L-C to the transferee or mortgagee, and in the event of such
transfer, Tenant shall look solely to such transferee or mortgagee for the
return of the L-C Excess Amount and/or the L-C. The L-C Excess Amount and/or the
L-C, or any balance thereof, shall either be drawn upon and applied by Landlord
in accordance with the terms hereof or shall be returned to Tenant within one
hundred twenty (120) days following the expiration or earlier termination of
this Lease. Tenant acknowledges and agrees that the L-C constitutes a separate
and independent contract between Landlord and the issuing bank, that Tenant is
not a third party beneficiary of such contract, that Tenant has no ownership or
property interest in the L-C or the L-C Excess Amount, and that Landlord’s claim
under the L-C or the L-C Excess Amount for the full amount due and owing
thereunder shall not be, in any way, restricted, limited, altered or impaired by
virtue of any provision of the Bankruptcy Code, including, but not limited to,
Section 502(b)(6) of the Bankruptcy Code.

21.3        L-C and L-C Excess Amount not a Security Deposit. Landlord and
Tenant acknowledge and agree that in no event or circumstance shall the L-C or
the L-C Excess Amount or any renewal thereof or any proceeds thereof be (i)
deemed to be or treated as a “security deposit” within the meaning of California
Civil Code Section 1950.7, (ii) subject to the terms of such Section 1950.7, or
(iii) intended to serve as a “security deposit” within the meaning of such
Section 1950.7. The parties hereto (A) recite that the L-C and the L-C Excess
Amount are not intended to serve as a security deposit and such Section 1950.7
and any and all other laws, rules

29


--------------------------------------------------------------------------------


and regulations applicable to security deposits in the commercial context
(“Security Deposit Laws”) shall have no applicability or relevancy thereto and
(B) waive any and all rights, duties and obligations either party may now or, in
the future, will have relating to or arising from the Security Deposit Laws.

21.4        Reduction of L-C Amount. Subject to the terms of this Section 21.4,
Landlord hereby acknowledges and agrees that the L-C Amount shall be subject to
reduction by an amount equal to $571,428.57 upon each of the first seven (7)
anniversaries of the Lease Commencement Date (each, an “L-C Reduction Date”) so
long as the “LC Reduction Conditions,” as that term is defined, below, are
satisfied as of the subject L-C Reduction Date. For purposes of this Lease, the
“LC Reduction Conditions” shall mean that (i) if a draw under the L-C by
Landlord has occurred in accordance with the terms of this Lease, Tenant shall
have fulfilled its obligation to reinstate the L-C or to provide cash to
Landlord as provided above in this Article 21, in order that Landlord shall
hold, immediately prior to the subject L-C Reduction Date, cash and/or an L-C,
as the case may be, in the total L-C Amount required under this Lease
immediately prior to the subject L-C Reduction Date, (ii) Tenant is not in
default under this Lease after the expiration of any applicable cure period as
of the subject L-C Reduction Date, (iii) Tenant shall have delivered audited
financial statements, prepared in accordance with generally accepted accounting
principles consistently applied (“Financial Statements”) indicating that
“Guarantor,” as that term is defined in Section 29.31 of this Lease, as of the
end of the “Fiscal Year”, as that term is defined, below, completed most
recently prior to the subject L-C Reduction Date, retains a “Quick Ratio” (i.e.,
“current assets” divided by “current liabilities”) of not less than one (1),
(iv) Tenant shall deliver Financial Statements indicating that Guarantor, as of
the end of the Fiscal Year completed most recently prior to the subject L-C
Reduction Date, retains cash and cash equivalents (which shall include accounts
receivable which are not older than sixty (60) days) in an amount not less than
$25,000,000.00, and (v) neither Tenant nor Guarantor is, as of the subject L-C
Reduction Date, under material SEC or other governmental investigation or is
under threat of any such investigation, but this item (iv) shall only be
applicable only to the extent the subject investigation or threat thereof will
or may have a material adverse financial effect upon the subject entity. For
purposes of this Lease, a “Fiscal Year” shall mean Tenant’s fiscal year for
accounting purposes, which shall be the one year period commencing approximately
as of February 1 of each year and concluding as of approximately January 31 of
the following year. In the event that the LC Reduction Conditions are not
satisfied as of any particular L-C Reduction Date, then the L-C shall not be
subject to reduction as of such date, provided that in the event that Tenant
shall subsequently satisfy the LC Reduction Conditions, the L-C shall be reduced
as of the date of the satisfaction by Tenant of the LC Reduction Conditions. As
an example only, in the event that Tenant failed to satisfy the LC Reductions
Conditions as of the first anniversary of the Lease Commencement Date, but
satisfied the LC Reduction Conditions as of the second anniversary of the Lease
Commencement Date, then the LC Amount would reduce as of such second anniversary
by $1,142,857.14 (i.e., the $571,428.57 reduction which could have been, but was
not, implemented as of the first anniversary of Lease Commencement Date (due to
the failure of Tenant to then satisfy the LC Reduction Conditions), plus the
$571,428.57 reduction to which Tenant is entitled as of the second anniversary
of the Lease Commencement Date).

ARTICLE 22

TELECOMMUNICATIONS EQUIPMENT

At any time during the Lease Term, subject to the terms of this Lease, including
this Article 22, and “Applicable Laws,” as that term is defined in Article 24,
below, Tenant shall have the exclusive right to install, at Tenant’s sole cost
and expense, one (1) or more satellite dishes and other telecommunications
equipment (collectively, the “Telecommunications Equipment”) upon the roof of
the Buildings. In no event shall Tenant be obligated to pay Landlord any rental
for that portion of the roof of the Buildings on which the Telecommunications
Equipment shall be located. The physical appearance, location and all
specifications of the Telecommunications Equipment shall be subject to
Landlord’s reasonable approval, and Landlord may require Tenant to install
screening around such Telecommunications Equipment, at Tenant’s sole cost and
expense, as reasonably designated by Landlord. Any rooftop penetrations required
shall also be subject to the approval of Landlord, which shall not be
unreasonably withheld. All contractors performing work on the roof of the
Buildings shall be subject to the prior approval of Landlord, which shall not be
unreasonably withheld. Tenant shall be responsible, at Tenant’s sole cost and
expense, for (i) obtaining all permits or other governmental approvals required
in connection with the Telecommunications Equipment, and (ii) repairing and
maintaining and causing the Telecommunications Equipment to comply with all
Applicable Laws. In no event shall Tenant

30


--------------------------------------------------------------------------------


permit the Telecommunications Equipment to interfere with the Building
Structure. Tenant shall be responsible for any and all installation costs,
repair and maintenance costs, and compliance with laws costs associated with
Tenant’s Telecommunications Equipment. Tenant’s indemnity of Landlord, as set
forth in this Lease, shall be applicable to any and all Claims associated with
or related to the Telecommunications Equipment. Upon the expiration or earlier
termination of this Lease, Tenant shall, at Tenant’s sole cost and expense,
remove the Telecommunications Equipment, repair any associated damage, and
restore the affected roof to the condition existing prior to Tenant’s
installation of the subject equipment. In the event Tenant elects to exercise
its right to install the Telecommunication Equipment, then Tenant shall give
Landlord prior notice thereof and Landlord.

ARTICLE 23

SIGNS

23.1        Tenant’s Signage. Subject to Applicable Laws and the terms of this
Lease (including, without limitation, Section 8.6 of this Lease and this Article
23), the Tenant shall have the right to install (at Tenant’s sole cost and
expense) exterior signage at the Project (“Tenant’s Signage”). Tenant’s Signage
shall be subject to all applicable governmental laws, rules, regulations, codes
and approvals. The content, size, design, specifications, precise location,
graphics, materials, colors and all other specifications of the Tenant’s Sign
shall be subject to the approval of Landlord, which approval shall not be
unreasonably withheld, and shall be consistent with exterior design and
materials of the Buildings and Project. Tenant shall be responsible for all
costs and expenses incurred in connection with the design, construction,
installation, repair, operation, maintenance and compliance with laws of the
Tenant’s Signage. Upon the expiration of the Lease Term or the earlier
termination of Tenant’s signage rights under this Article 23, Tenant shall, at
Tenant’s sole cost and expense, remove the Tenant’s Signage and repair any and
all damage to the Buildings and/or Project caused by such removal.

23.2        Prohibited Signage and Other Items. Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord are prohibited. Except as may be specifically
set forth herein, Tenant may not install any signs on the exterior or roof of
the Buildings, Project or the Common Areas. Any signs, window coverings, or
blinds (even if the same are located behind the Landlord-approved window
coverings for the Buildings), or other items visible from the exterior of the
Premises or Buildings or Project, shall be subject to the prior approval of
Landlord, in its reasonable discretion as well as subject to Applicable Laws and
the terms of Section 8.6 of this Lease.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises, Buildings or Project which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated (collectively,
“Applicable Laws”). At its sole cost and expense, Tenant shall promptly comply
with all such Applicable Laws which relate to (i) Tenant’s use of the Premises,
Buildings and Project, (ii) the Building Structure, but, as to the Building
Structure, only to the extent such obligations are triggered by Tenant’s
Alterations, the Tenant Improvements, or Tenant’s manner of use of the Premises,
and (iii) any aspect or portion of the Project, Buildings, Common Areas or
Premises, except to the extent the express responsibility of Landlord hereunder.
Tenant’s obligations hereunder to comply with Applicable Laws shall include,
without limitation, compliance with Applicable Laws with respect to (a) the
Tenant Improvements and any Alterations, (b) all systems and equipment servicing
the Premises, Buildings and/or Project, and (c) the Common Areas (including,
without limitation, the parking facilities). Tenant shall be responsible, at its
sole cost and expense, to make all alterations to the Premises as are required
to comply with the governmental rules, regulations, requirements or standards
described in this Article 24. Landlord shall comply with all Applicable Laws
relating to the (x) Building Structure, and (y) hazardous materials (as defined
pursuant to Applicable Law as of the date hereof) existing at the Project as of
the date of this Lease, provided in each event that compliance with such
Applicable Laws is not the responsibility of Tenant under this Lease, and
provided further that Landlord’s failure to comply therewith would prohibit
Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or would unreasonably and

31


--------------------------------------------------------------------------------


materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees, or would otherwise have a material adverse
effect upon Tenant or its use and occupancy of the Premises in accordance with
the terms of this Lease (collectively, the “Landlord Compliance Conditions”).

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) days after said
amount is due on more than two (2) occasions in any twelve (12) month period,
then Tenant shall pay to Landlord a late charge equal to five percent (5%) of
the overdue amount plus any attorneys’ fees incurred by Landlord by reason of
Tenant’s failure to pay Rent and/or other charges when due hereunder. The late
charge shall be deemed Additional Rent and the right to require it shall be in
addition to all of Landlord’s other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord’s remedies
in any manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at the
“Interest Rate.” For purposes of this Lease, the “Interest Rate” shall be an
annual rate equal to the lesser of (i) the annual “Bank Prime Loan” rate cited
in the Federal Reserve Statistical Release Publication G.13(415), published on
the first Tuesday of each calendar month (or such other comparable index as
Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus two (2) percentage points, and (ii) the highest rate permitted
by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1        Landlord’s Cure. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2        Tenant’s Reimbursement. Except as may be specifically provided to
the contrary in this Lease, Tenant shall pay to Landlord, upon delivery by
Landlord to Tenant of statements therefor sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1 after
the expiration of any applicable notice and cure period. Tenant’s obligations
under this Section 26.2 shall survive the expiration or sooner termination of
the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at any time upon not less than twenty-four (24)
hours prior notice (except in the event of an emergency, in which case no notice
shall be required) to enter the Project for any reasonable purpose. In addition,
Landlord reserves the right, all reasonable times upon reasonable notice to
Tenant (except in the case of an emergency), to enter the Premises to (i)
inspect them; (ii) show the Premises to prospective purchasers, or to current or
prospective mortgagees, ground or underlying lessors or insurers, or during the
last twelve (12) months of the Lease Term, to prospective tenants; (iii) post
notices of nonresponsibility; or (iv) alter, improve or repair the Premises,
Buildings or Project as set forth in this Lease, or for structural alterations,
repairs or improvements to the Buildings or Project. Notwithstanding anything to
the contrary contained in this Article 27, Landlord may enter the Premises at
any time to (A) take possession due to any breach of this Lease beyond any
applicable notice and cure period in the manner provided herein; and (B) perform
any covenants of Tenant which

32


--------------------------------------------------------------------------------


Tenant fails to perform. Landlord may make any such entries without the
abatement of Rent (except as otherwise expressly set forth in Section 6.7,
above), and may take such reasonable steps as required to accomplish the stated
purposes. For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, Buildings and Project,
except as otherwise set forth herein. Notwithstanding anything to the contrary
set forth in this Article 27, Tenant may designate certain areas of the Premises
as “Secured Areas” should Tenant require such areas for the purpose of securing
certain valuable property or confidential information. Landlord shall not have a
key to enter such Secured Area and may only enter the Secured Areas (i) in an
emergency, (ii) to maintain or repair such secured areas to the extent such
repair or maintenance is required in order to maintain and repair the Building
Structure or as required by Applicable Law, or (iii) as reasonably otherwise
required by Landlord. Any entry into the Secured Areas (except in an emergency)
shall occur only upon prior notice to Tenant, in accordance with a schedule
reasonably designated by Tenant, and Tenant shall have the right to have a
representative of Tenant present during any such entry by Landlord into a
Secured Area. In an emergency, Landlord shall have the right to use any
reasonable means that Landlord may deem proper to open the doors in and to the
Premises, Buildings and Project. Any entry into the Premises, Buildings and
Project by Landlord in the manner hereinbefore described shall not be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
actual or constructive eviction of Tenant from any portion of the Premises. No
provision of this Lease shall be construed as obligating Landlord to perform any
repairs, alterations or decorations except as otherwise expressly agreed to be
performed by Landlord herein.

ARTICLE 28

TENANT PARKING

Tenant shall, commencing on the Lease Commencement Date, have the exclusive
right to utilize, without additional charge, the entirety of the parking
facilities servicing the Project, Tenant shall be responsible for the full
amount of any taxes imposed by any governmental authority in connection with the
use of the parking facility by Tenant. In addition, during the Lease Term,
Tenant shall, at Tenant’s sole cost and expense, repair, maintain and operate
the Project parking facilities, provided that, as set forth in Section 7.1,
above, Landlord shall be responsible for structural repairs to the parking
facility as and to the extent set forth in Section 7.1.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1        Terms; Captions. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2        Binding Effect. Subject to all other provisions of this Lease, each
of the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

29.3        No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

29.4        Modification of Lease. Should any current or prospective mortgagee
or ground lessor for the Buildings or Project require a modification of this
Lease, which modification will not cause an increased cost or expense to Tenant
or in any other way materially and adversely

33


--------------------------------------------------------------------------------


change the rights and obligations of Tenant hereunder, then and in such event,
Tenant agrees that this Lease may be so modified and agrees to execute whatever
documents are reasonably required therefor and to deliver the same to Landlord
within twenty (20) days following a request therefor. At the request of Landlord
or any mortgagee or ground lessor, Tenant agrees to execute a short form of
Lease and deliver the same to Landlord within twenty (20) days following the
request therefor. In no event shall Tenant be required to agree, and Landlord
shall not have any right of termination of this Lease for Tenant’s refusal to
agree to any modification of the provisions of this Lease under this Section
29.4 relating to (i) the amount Rent, (ii) the size or location of the Premises,
(iii) the duration of the Lease Term or the Lease Commencement Date, (iv) a
reduction in the amount of the Tenant Improvement Allowance or any free rent
period due to Tenant.

29.5        Transfer of Landlord’s Interest. Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Project or
Buildings and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, and Tenant shall attorn to such transferee.
Tenant further acknowledges that Landlord may assign its interest in this Lease
to a mortgage lender as additional security and agrees that such an assignment
shall not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder.

29.6        Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.

29.7        Landlord’s Title. Landlord’s title is and always shall be paramount
to the title of Tenant. Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord.

29.8        Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

29.9        Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

29.10      Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

29.11      Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12      No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate, or any warranty or any statement of Landlord
which is not set forth herein or in one or more of the exhibits attached hereto.

29.13      Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Buildings, provided that in no event shall such
liability extend to any sales or insurance proceeds received by Landlord or the
Landlord Parties in connection with the Project, Buildings or Premises. Neither
Landlord, nor any of the Landlord

34


--------------------------------------------------------------------------------


Parties shall have any personal liability therefor, and Tenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord’s and the Landlord
Parties’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.

29.14      Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15      Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant’s obligations under
Articles 5 and 24 of this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.

29.16      Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Premises after any termination of this
Lease.

29.17      Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the telecopy is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made or attempted to be made. If
Tenant is notified of the identity and address of Landlord’s mortgagee or ground
or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given a reasonable opportunity to cure such default
prior to Tenant’s exercising any remedy available to Tenant. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

c/o Lexington Commercial

 

9350 Wilshire Boulevard

 

Suite 400

 

Beverly Hills, California 90212

 

35


--------------------------------------------------------------------------------


 

Attn: Ms. Alisa Freundlich

 

 

 

and

 

 

 

Allen Matkins Leck Gamble & Mallory LLP

 

1901 Avenue of the Stars, Suite 1800

 

Los Angeles, California 90067

 

Attention: Anton N. Natsis, Esq.

 

29.18      Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.19      Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. Landlord has the right and lawful authority to enter into
this Lease and perform Landlord’s obligations hereunder, including, but not
limited to, the right and lawful authority to terminate, if required, any right
of any present or prior tenant of the Premises and to deliver possession thereof
to Tenant.

29.20      Attorneys’ Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.21      Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I)
THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.22      Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.23      Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

36


--------------------------------------------------------------------------------


29.24      Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and, except as otherwise expressly set forth in this Lease to the contrary,
Tenant hereby expressly waives the benefit of any statute to the contrary and
agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.25      Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.26      Intentionally Deleted.

29.27      Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Buildings, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

29.28      No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.29      Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the “Lines”) at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord’s prior written consent, use an
experienced and qualified contractor, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) the Lines therefor (including
riser cables) shall be (x) appropriately insulated to prevent excessive
electromagnetic fields or radiation, (y) surrounded by a commercially reasonable
protective conduit, and (z) identified in accordance with the “Identification
Requirements,” as that term is set forth hereinbelow, (iii) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (iv) as a condition to permitting the installation of new
Lines, Tenant shall remove existing Lines located in or serving the Premises and
repair any damage in connection with such removal, and (v) Tenant shall pay all
costs in connection therewith. All Lines shall be clearly marked with adhesive
plastic labels (or plastic tags attached to such Lines with wire) to show
Tenant’s name, telephone number and the name of the person to contact in the
case of an emergency (A) every four feet (4’) outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines’ termination point(s) (collectively, the
“Identification Requirements”)._Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
in violation of these provisions, or which are at any time (1) are in violation
of any Applicable Laws, (2) are inconsistent with then-existing industry
standards (such as the standards promulgated by the National Fire Protection
Association (e.g., such organization’s “2002 National Electrical Code”)), or (3)
otherwise represent a dangerous or potentially dangerous condition.

29.30      Intentionally Deleted.

29.31      Guaranty. This Lease is subject to and conditioned upon Tenant
delivering to Landlord, concurrently with Tenant’s execution and delivery of
this Lease, a guaranty (a “Guaranty”) in the form attached hereto as Exhibit E,
which guaranty shall be fully executed by and binding upon The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Guarantor”).

37


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“LANDLORD”:

 

 

 

 

 

443 SOUTH RAYMOND OWNER, LLC,
a California limited liability company

 

 

SEE ATTACHED SIGNATURE PAGE INSERT

 

 

 

 

 

“TENANT”:

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY, LLC,
a Delaware limited liability company,

 

 

 

 

 

By:

/s/ Neal Goldberg

 

 

 

 

 

 

 

Its:

NEAL GOLDBERG – PRESIDENT

 

 

 

 

 

 

By:

/s/ Seth Udasin

 

 

 

 

 

 

 

Its:

SETH UDASIN, VP.

 

38


--------------------------------------------------------------------------------


Signature Page Insert for Office Lease, dated January 21, 2005, between 443
South Raymond Owner, LLC, a California limited liability company, as Landlord,
and The Children’s Place Services Company, LLC, a Delaware limited liability
company, as Tenant, with respect to certain space at the project located at 443
South Raymond Avenue, Pasadena California

 

“LANDLORD”:

 

 

 

 

 

443 SOUTH RAYMOND OWNER, LLC
a California limited liability company

 

 

 

By:

Royal Laundry, LLC

 

 

 

  a Delaware limited liability company

 

 

 

 

 

 

 

 

 

  By:

 

Lexington Commercial Holdings, Inc.

 

 

 

 

 

a California corporation, its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Alisa Freundlich

 

 

 

 

 

 

Alisa Freundlich

 

 

 

 

 

Chief Operating Officer

 

38A


--------------------------------------------------------------------------------


EXHIBIT A

443 SOUTH RAYMOND AVENUE

OUTLINE OF PREMISES

[g209123kk13i001.jpg]

1


--------------------------------------------------------------------------------


[g209123kk13i002.jpg]

2


--------------------------------------------------------------------------------


[g209123kk13i003.jpg]

3


--------------------------------------------------------------------------------


EXHIBIT A-l

443 SOUTH RAYMOND AVENUE

SITE PLAN

[g209123kk15i001.jpg]

1


--------------------------------------------------------------------------------


EXHIBIT B

443 SOUTH RAYMOND AVENUE

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Premises. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All references in this Tenant Work Letter to Articles or Sections of
“this Lease” shall mean the relevant portions of Articles 1 through 29 of the
Office Lease to which this Tenant Work Letter is attached as Exhibit B, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portions of Sections 1 through 5 of this Tenant Work
Letter.

SECTION 1

DELIVERY OF THE PREMISES AND BASE BUILDING; ROOF WORK

1.1                                 In General. Following the full execution and
unconditional delivery of this Lease, Landlord shall deliver the Premises,
Buildings and Project to Tenant, and Tenant shall accept the Premises, Buildings
and Project from Landlord in their presently existing, “as-is” condition,
subject to Landlord’s obligations under the Lease and provided that, prior to or
concurrently with the construction of the initial Tenant Improvements, Landlord
shall, at Landlord’s sole cost and expense, make necessary repairs to the
“alley” side of Building B in order that, as of the Lease Commencement Date,
water from such alley shall not penetrate the interior of the Premises.

1.2                                 Roof Work. Landlord and Tenant hereby
acknowledge and agree that (i) certain repairs are presently required to the
roof of the Buildings and that Landlord shall, following the date. hereof, make
such repairs as required in accordance with the terms of this Lease (at
Landlord’s sole cost and expense), (ii) Tenant shall perform certain work
(including, without limitation, certain HVAC and insulation work) as part of the
Tenant Improvements which will or may require modification, alteration or
improvement of the roof (which work and corresponding modifications, alterations
or improvements shall be at Tenant’s sole cost and expense, subject to Tenant’s
right to utilize the Tenant Improvement Allowance in accordance with the terms
of this Tenant Work Letter), and (iii) Landlord and Tenant shall cooperate with
each other on a commercially reasonable basis in order that each party shall be
permitted to perform and complete their respective work in a commercially
reasonable manner. At Landlord’s option, Tenant shall be required to utilize
Landlord’s roof contractor with respect to work relating to or affecting the
roof (provided such contractor is reasonably competitively priced).

SECTION 2

TENANT IMPROVEMENTS

2.1                                 Tenant Improvement Allowance. Tenant shall
be entitled to a one-time tenant improvement allowance (the “Tenant Improvement
Allowance”) in the amount of $5,000,000.00 for the costs relating to the initial
design and construction of Tenant’s improvements, which are permanently affixed
to the Premises (the “Tenant Improvements”). Tenant hereby acknowledges and
agrees that the Tenant Improvements shall include the installation of base
building systems and equipment (including, without limitation, electrical, hvac,
sprinkler, life-safety, plumbing and similar systems) necessary to cause the
Buildings and Premises to function as first class office buildings to be
occupied by a first class office tenant. In no event shall Landlord be obligated
to make disbursements pursuant to this Tenant Work Letter in a total amount
which exceeds the Tenant Improvement Allowance.

2.2                                 Disbursement of Tenant Improvement Allowance
by Landlord.

2.2.1                       Tenant Improvement Allowance Items. Except as
otherwise set forth in this Tenant Work Letter, Tenant Improvement Allowance
shall be disbursed by Landlord only for the following items and costs
(collectively the “Tenant Improvement Allowance Items”):

1


--------------------------------------------------------------------------------


2.2.1.1               Payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, which fees shall, notwithstanding anything to the contrary contained in
this Tenant Work Letter, and payment of the fees incurred by, and the cost of
documents and materials supplied by, Landlord and Landlord’s consultants in
connection with the preparation and review of the “Construction Drawings,” as
that term is defined in Section 3.1 of this Tenant Work Letter;

2.2.1.2               The payment of plan check, permit and license fees
relating to construction of the Tenant Improvements;

2.2.1.3               The cost of construction of the Tenant Improvements,
including, without limitation, purchase of materials and HVAC equipment, testing
and inspection costs, freight elevator usage, hoisting and trash removal costs,
and contractors’ fees and general conditions;

2.2.1 4               The cost of any changes in the Building Structure when
such changes are required by the Construction Drawings (including if such
changes are due to the fact that such work is prepared on an unoccupied basis),
such cost to include all direct architectural and/or engineering fees and
expenses incurred in connection therewith;

2.2.1.5               The cost of any changes to the Construction Drawings or
Tenant Improvements required by all applicable building codes (the “Code”);

2.2.1.6               The cost of the “Coordination Fee,” as that term is
defined in Section 4.2.2 of this Tenant Work Letter;

2.2.1.7               Sales and use taxes; and

2.2.1.8               The cost of movable furniture and fixtures and
telecommunications equipment to be used in the Premises (“Personal Property”),
provided that in no event shall in excess of $1,500,000.00 of Tenant Improvement
Allowance be utilized by Tenant for Personal Property.

2.2.2.                  Disbursement of Tenant Improvement Allowance. During the
construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows.

2.2.2.1               Monthly Disbursements. On or before the first day of each
calendar month during the construction of the Tenant Improvements, Tenant shall
deliver to Landlord: (i) a request for payment of the “Contractor,” as that term
is defined in Section 4.1 of this Tenant Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Tenant Improvements in the Premises, detailing the portion
of the work completed and the portion not completed; (ii) invoices from
“Tenant’s Agents,” as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials delivered to the Premises; (iii)
executed mechanic’s lien releases from “Contractor,” as that term is defined in
Section 4.1, below, which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Section 3262(d); and
(iv) all other information reasonably requested by Landlord (the “Allowance
Documentation”). Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request vis-a-vis Landlord. Within fifteen (15)
business days following Landlord’s receipt of the Allowance Documentation,
Landlord shall deliver a check to Tenant made payable to Tenant in payment of
the lesser of: (A) the amounts so requested by Tenant, as set forth in this
Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Final Retention”), and (B) the balance of
any remaining available portion of the Tenant Improvement Allowance (not
including the Final Retention), provided that no such retention shall be
duplicative of the retention Tenant would otherwise hold (but will not withhold)
pursuant to Tenant’s agreement with Contractor, and provided further that
Landlord’s disbursement obligation shall only be applicable to the extent that
Landlord does not dispute any request for payment based on non-compliance of any
work with the “Approved Working Drawings,” as that term is defined in Section
3.4 below. Landlord’s payment of such amounts

2


--------------------------------------------------------------------------------


shall not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request.

2.2.2.2               Final Retention. Subject to the provisions of this Tenant
Work Letter, a check for the Final Retention payable jointly to Tenant and
Contractor shall be delivered by Landlord to Tenant following the completion of
construction of the Premises, provided that (i) Tenant delivers to Landlord
properly executed mechanics lien releases in compliance with both California
Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or Section
3262(d)(4), and (ii) Architect delivers to Landlord a certificate, in a form
reasonably acceptable to Landlord, certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed in
accordance with the “Approved Working Drawings,” as that term is defined in
Section 2.4, below.

2.2.2.3               Other Terms. Landlord shall only be obligated to make
disbursements from Tenant Improvement Allowance to the extent costs are incurred
by Tenant for Tenant Improvement Allowance Items. All Tenant Improvement
Allowance Items for which the Tenant Improvement Allowance has been made
available shall be deemed Landlord’s property under the terms of this Lease;
provided that any Personal Property shall only be and become the property of
Landlord to the extent that Tenant shall default under this Lease after the
expiration of any applicable notice and cure period.

2.3                                 Failure to Disburse Tenant Improvement
Allowance. If Landlord fails to timely fulfill its obligation to fund any
portion of the Tenant Improvement Allowance, Tenant shall be entitled to deliver
notice (“Payment Notice”) thereof to Landlord and to any mortgage or trust deed
holder of the Buildings whose identity and address have been previously provided
to Tenant. If Landlord still fails to fulfill any such obligation within ten
(10) business days after Landlord’s receipt of the Payment Notice from Tenant
and if Landlord fails to deliver notice to Tenant within such ten (10) business
day period explaining Landlord’s reasons that Landlord believes that the amounts
described in Tenant’s Payment Notice are not due and payable by Landlord
(“Refusal Notice”), Tenant shall be entitled to offset the amount so funded,
together with interest at the Interest Rate from the last day of such
10-business day period until the date of offset, against Tenant’s next
obligations to pay Rent. However, if Tenant is in default under Section 19.1.1
of this Lease after the expiration of any applicable notice and cure period at
the time that such offset would otherwise be applicable, Tenant shall not be
entitled to such offset until such default is cured. If Landlord delivers a
Refusal Notice, and if Landlord and Tenant are not able to agree on the amounts
to be so paid by Landlord, if any, within ten (10) days after Tenant’s receipt
of a Refusal Notice, Tenant may, at Tenant’s option, proceed to claim a default
by Landlord. If Tenant prevails in any such action, the award shall include
interest at the Interest Rate calculated from the last day of the 10-business
day period until the date of Landlord’s payment of such award. Similarly, if
Tenant prevails in any such action, Tenant shall be entitled to apply such award
as a credit against Tenant’s obligations to pay Rent.

SECTION 3

CONSTRUCTION DRAWINGS

3.1                                 Selection of Architect/Construction
Drawings. Tenant shall retain a licensed (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1. Tenant
shall retain licensed and qualified engineering consultants (the “Engineers”) to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises. The plans and drawings to be prepared by Architect and the Engineers
hereunder shall be known collectively as the “Construction Drawings.” All
Construction Drawings shall be subject to Landlord’s approval, which shall not
be unreasonably withheld, conditioned, or delayed. In addition, Tenant shall
comply with the terms of Section 8.6 of the Lease with respect to all Tenant
Improvements (and all Construction Drawings). Tenant and Architect shall verify,
in the field, the dimensions and conditions as shown on the relevant portions of
the base building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be

3


--------------------------------------------------------------------------------


rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings, and Tenant’s waiver and indemnity set
forth in this Lease shall specifically apply to the Construction Drawings.

3.2                                 Final Space Plan. Tenant shall supply
Landlord with four (4) copies signed by Tenant of its final space plan for the
Premises before any architectural working drawings or engineering drawings have
been commenced. The final space plan (the “Final Space Plan”) shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein and shall be subject to the
approval of Landlord (which shall not be unreasonably withheld or delayed).
Landlord may, to the extent reasonably required, request clarification or more
specific drawings for special use items not included in the Final Space Plan.

3.3                                 Final Working Drawings. After the Final
Space Plan has been approved by Landlord, Tenant shall supply the Engineers with
a complete listing of standard and non-standard equipment and specifications,
including, without limitation, B.T.U. calculations, electrical requirements and
special electrical receptacle requirements for the Premises, to enable the
Engineers and the Architect to complete the “Final Working Drawings” (as that
term is defined below) in the manner as set forth below. Upon the approval of
the Final Space Plan by Landlord and Tenant, Tenant shall promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile a fully coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval, which
shall not be unreasonably withheld or delayed. Tenant shall supply Landlord with
four (4) copies signed by Tenant of such Final Working Drawings. Landlord shall
advise Tenant within ten (10) business days after Landlord’s receipt of the
Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall within ten (10)
business days, revise the Final Working Drawings in accordance with such review
and any disapproval of Landlord in connection therewith.

3.4                                 Approved Working Drawings. The Final Working
Drawings shall be approved by Landlord (the “Approved Working Drawings”) prior
to the commencement of construction of the Premises by Tenant. After approval by
Landlord of the Final Working Drawings, Tenant may submit the same to the
appropriate municipal authorities for all applicable building permits. Tenant
hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the Premises and that obtaining the same shall be Tenant’s responsibility;
provided, however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be
unreasonably withheld or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1                                 Tenant’s Selection of Contractors.

4.1.1                        The Contractor. A general contractor shall be
retained by Tenant to construct the Tenant Improvements. Such general contractor
(“Contractor”) shall be selected by Tenant and approved by Landlord, which shall
not be unreasonably withheld or delayed, and Tenant shall deliver to Landlord
notice of its selection of the Contractor upon such selection.

4.1.2                        Tenant’s Agents. All subcontractors, laborers,
materialmen, and suppliers used by Tenant (such subcontractors, laborers,
materialmen, and suppliers, and the Contractor to be known collectively as
“Tenant’s Agents”) shall be qualified and licensed to do business in California.

4


--------------------------------------------------------------------------------


4.2                                 Construction of Tenant Improvements by
Tenant’s Agents.

4.2.1                        Construction Contract; Cost Budget. Prior to
Tenant’s execution of the construction contract and general conditions with
Contractor (the “Contract”), Tenant shall submit the Contract to Landlord for
its records. Prior to the commencement of the construction of the Tenant
Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.8, above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract. Tenant shall be solely responsible for, and shall make payments
for, any and all costs of the Tenant Improvements or costs otherwise incurred
under this Tenant Work Letter, to the extent the aggregate of such costs are in
excess of the Tenant Improvement Allowance, out of Tenant’s own funds, but
Tenant shall continue to provide Landlord with Allowance Documentation, for
Landlord’s approval, prior to Tenant paying such costs. In no event shall
Landlord be obligated to disburse an amount in excess of Tenant Improvement
Allowance pursuant to the terms of the Tenant Work Letter.

4.2.2                        Tenant’s Agents.

4.2.2.1              Landlord’s General Conditions for Tenant’s Agents and
Tenant Improvement Work. Tenant’s and Tenant’s Agent’s construction of the
Tenant Improvements shall comply with the following: (i) the Tenant Improvements
shall be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Landlord; and (iii) Tenant shall abide by all reasonable
construction rules made by Landlord. Tenant shall pay a logistical coordination
fee (the “Coordination Fee”) to Landlord in an amount equal $25,000.00, which
Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements.

4.2.2.2              Indemnity. Tenant’s indemnity of Landlord as set forth in
this Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Except to the extent resulting from the negligence or willful
misconduct of Landlord or the Landlord Parties, such indemnity by Tenant, as set
forth in this Lease, shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to Landlord’s performance
of any ministerial acts reasonably necessary (i) to permit Tenant to complete
the Tenant Improvements, and (ii) to enable Tenant to obtain any building permit
or certificate of occupancy for the Premises.

4.2.2.3              Requirements of Tenant’s Agents. Each of Tenant’s Agents
shall guarantee to Tenant and for the benefit of Landlord that the portion of
the Tenant Improvements for which it is responsible shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of completion thereof. Each of Tenant’s Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the later to occur of (i) completion of the
work performed by such contractor or subcontractors and (ii) the Lease
Commencement Date. The correction of such work shall include, without additional
charge, all additional expenses and damages incurred in connection with such
removal or replacement of all or any part of the Tenant Improvements, and/or the
Building and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract.
Notwithstanding anything contained in this Section 4.2.2.3 to the contrary,
Tenant shall only be required to obtain warranties and guarantees as set forth
herein to the extent available on a commercially reasonably basis. Upon a
default by Tenant after the expiration of any applicable cure period, Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect direct enforcement of the guarantees and warranties by
Landlord.

5


--------------------------------------------------------------------------------


4.2.2.4              Insurance Requirements.

4.2.2.4.1                   General Coverages. All of Tenant’s Agents shall
carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

4.2.2.4.2                   Special Coverages. Tenant shall carry “Builder’s All
Risk” insurance in an amount approved by Landlord covering the construction of
the Tenant Improvements, and such other insurance as Landlord may require, it
being understood and agreed that the Tenant Improvements shall be insured by
Tenant pursuant to this Lease immediately upon completion thereof. Such
insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Landlord including, but not
limited to, the requirement that all of Tenant’s Agents shall carry excess
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than $500,000 per incident, $2,000,000 in aggregate, and in
form and with companies as are required to be carried by Tenant as set forth in
this Lease.

4.2.2.4.3                   General Terms. Certificates for all insurance
carried pursuant to this Section 4.2.2.4 shall be delivered to Landlord before
the commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance. In the event
that the Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant’s sole
cost and expense. Tenant’s Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the work and acceptance by Landlord and Tenant. All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant’s Agents. All insurance,
except Workers’ Compensation, maintained by Tenant’s Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder. Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.2.2.2 of this Tenant Work Letter.

4.2.3                        Governmental Compliance. The Tenant Improvements
shall comply in all respects with the following: (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

4.2.4                        Inspection by Landlord. Landlord shall have the
right to inspect the Tenant Improvements at all reasonable times, provided
however, that Landlord’s failure to inspect the Tenant Improvements shall in no
event constitute a waiver of any of Landlord’s rights hereunder nor shall
Landlord’s inspection of the Tenant Improvements constitute Landlord’s approval
of the same. Should Landlord disapprove any portion of the Tenant Improvements
because the same do not comply with the Approved Working Drawings or due to
materially substandard work, Landlord shall notify Tenant in writing of such
disapproval and shall specify the items disapproved. Any disapproval by Landlord
of the Tenant Improvements in accordance with the terms hereof shall be
rectified by Tenant at no expense to Landlord (provided that the foregoing shall
not alter Tenant’s right to any remaining portion of the Tenant Improvement
Allowance), provided however, that in the event Landlord determines that a
defect or deviation exists or disapproves of any matter in connection with any
portion of the Tenant Improvements and such defect, deviation or matter might
adversely affect the Building Structure or exterior appearance of the Building
or the Project’s Historical Designation, Landlord may following 10 business days
notice to Tenant (except in the case of an emergency, in which case no notice
shall be required), take such action as Landlord deems necessary, at Tenant’s
expense and without incurring any liability on Landlord’s part, to correct any
such defect, deviation and/or matter,

6


--------------------------------------------------------------------------------


including, without limitation, causing the cessation of performance of the
construction of the Tenant Improvements until such time as the defect, deviation
and/or matter is corrected to Landlord’s reasonable satisfaction. Tenant hereby
acknowledges and agrees that, for purposes of this Section 4.2.4, an emergency
shall be deemed to include any matter which might adversely affect the
Historical Designation of the Project, or any portion thereof.

4.2.5                       Meetings. Commencing upon the execution of this
Lease, Tenant shall hold periodic meetings with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location designated by Tenant, in Tenant’s reasonable discretion, and Landlord
and/or its agents shall receive prior notice of, and shall have the right to
attend, all such meetings.

4.3                                 Notice of Completion; Copy of Record Set of
Plans. Within ten (10) days after completion of construction of the Tenant
Improvements, Tenant shall cause a Notice of Completion to be recorded in the
office of the Recorder of the county in which the Building is located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to do so, Landlord may execute and file the same on
behalf of Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and
expense. At the conclusion of construction, (i) Tenant shall cause the Architect
and Contractor (A) to update the Approved Working Drawings as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction, (B) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease, and (C) to deliver to
Landlord two (2) sets of copies of such record set of drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises, and
(ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises.

SECTION 5

DELAY OF LEASE COMMENCEMENT DATE

5.1                                 Lease Commencement Date Delays. The Lease
Commencement Date shall occur as provided in Article 2 of this Lease, provided
that the Lease Commencement Date shall be delayed by the number of days of delay
of the “substantial completion of the Tenant Improvements,” as that term is
defined below in this Section 5, in the Premises which is caused solely by a
“Lease Commencement Date Delay”, provided further that, notwithstanding anything
in this Section 5 to the contrary, in no event shall the Lease Commencement Date
be extended pursuant to the terms of this Section 5 beyond December 31, 2005. As
used herein, the term “Lease Commencement Date Delay” shall mean only a “Force
Majeure Delay” or a “Delivery Delay,” as those terms are defined below in this
Section 5.1. As used herein, the term “Force Majeure Delay” shall mean only an
actual delay resulting from fire, earthquake, explosion, flood, hurricane, the
elements, acts of God or the public enemy, war, invasion, insurrection,
rebellion, riots, industry-wide labor strikes or lockouts (which objectively
preclude Tenant from obtaining from any reasonable source of union labor or
substitute materials at a reasonable cost necessary for completing the Tenant
Improvements), and delays (beyond eight (8) weeks following the date of Tenant’s
submission of Landlord approved plans) for Tenant to obtain permits for the
Tenant Improvements (except to the extent any such delay results from or is
related to (i) the Tenant Improvements including improvements which are not
typical and customary general office tenant improvements, (ii) Tenant’s failure
to respond to governmental requests and/or requirements on a commercially
reasonable basis (including, without limitation, with respect to timing of
resubmissions), and (iii) Tenant’s failure to cause Tenant’s plans or the
improvements contained therein to comply with Applicable Laws). Notwithstanding
anything to the contrary contained herein, a Force Majeure Delay shall not
include any of the foregoing delays to the extent caused by the negligence or
wilful misconduct of Tenant, its contractors or agents. As used in this Tenant
Work Letter, “Delivery Delay” shall mean only an actual delay resulting from
Landlord’s failure to promptly deliver the Premises to Tenant following Tenant’s
request following the full execution and unconditional delivery of this Lease.

5.2                                 Determination of Lease Commencement Date
Delay. If Tenant contends that a Lease Commencement Date Delay has occurred,
Tenant shall notify Landlord in writing within five (5) business days of each of
(i) the date upon which such Lease Commencement Date Delay

7


--------------------------------------------------------------------------------


becomes known to Tenant, Architect, or Contractor and (ii) the date upon which
such Lease Commencement Date Delay ends (the “Termination Date”). If such
actions, inaction or circumstances described in the notice set forth in clause
(i), above (the “Delay Notice”) are not cured by Landlord within one (1)
business day of receipt of the Delay Notice and if such actions, inaction or
circumstances otherwise qualify as a Lease Commencement Date Delay, then a Lease
Commencement Date Delay shall be deemed to have occurred commencing as of the
date of Landlord’s receipt of the Delay Notice and ending as of the Termination
Date.

5.3                                 Definition of Substantial Completion of the
Tenant Improvements. For purposes of this Section 5, “substantial completion of
the Tenant Improvements” shall mean completion of construction of the Tenant
Improvements in the Premises pursuant to the “Approved Working Drawings,” with
the exception of any punch list items, any furniture, fixtures, work-stations,
built-in furniture or equipment (even if the same requires installation or
electrification by Tenant’s Agents), and any tenant improvement finish items and
materials which are selected by Tenant but which are not available within a
reasonable time (given the date of the Lease Commencement Date).

SECTION 6

MISCELLANEOUS

6.1                                 Tenant’s Representative. Tenant has
designated Mr. Michael Dubiel as its sole representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

6.2                                 Landlord’s Representative. Landlord has
designated Mr. Jonathan Lonner as its sole representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.

6.3                                 Time of the Essence in This Tenant Work
Letter. Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.

6.4                                 Tenant’s Lease Default. Notwithstanding any
provision to the contrary contained in this Lease, if an event of default beyond
any applicable notice and cure period as described in the Lease or this Tenant
Work Letter has occurred at any time on or before the Substantial Completion of
the Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of this
Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord).

6.5                                 Bonding. Notwithstanding anything to the
contrary set forth in this Tenant Work Letter, neither Tenant nor Contractor nor
Tenant’s Agents shall be required to obtain or provide any completion or
performance bond in connection with any Tenant Improvement work performed by or
on behalf of Tenant.

8


--------------------------------------------------------------------------------


EXHIBIT C

443 SOUTH RAYMOND AVENUE

NOTICE OF LEASE TERM DATES

To:                                                    
                                   
                                   
                                   

Re:                 Office Lease dated                , 200    between
                                   , a                                    
(“Landlord”),                                               and
                                             , a
                                              (“Tenant”) concerning premises
located at                                                        ,
                                             , California.

Gentlemen:

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

1.                         The Lease Term shall commence on or has commenced on
                                     for a term of
                                      ending on
                                       .

2.                         Rent commenced to accrue on
                                       , in the amount of
                                   .

3.                         If the Lease Commencement Date is other than the
first day of the month, the first billing will contain a pro rata adjustment.
Each billing thereafter, with the exception of the final billing, shall be for
the full amount of the monthly installment as provided for in the Lease.

4.                         Your rent checks should be made payable
to                                       at
                                       .

5.                         The exact number of rentable/usable square feet
within the Premises is                            square feet.

 

 

“Landlord”:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

Agreed to and Accepted
 as of                , 200   .

 

 

“Tenant”:

 

 

 

 

 

 

a

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

1


--------------------------------------------------------------------------------


EXHIBIT D

443 SOUTH RAYMOND AVENUE

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of                   , 200   by and between                 as
Landlord, and the undersigned as Tenant, for Premises located at             ,
            , California               , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on              , and the Lease Term expires on
             , and the undersigned has no option to terminate or cancel the
Lease or to purchase all or any part of the Premises, the Buildings and/or the
Project.

3. Base Rent became payable on              .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
              . The current monthly installment of Base Rent is
$               .

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11. If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

1


--------------------------------------------------------------------------------


13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. To the undersigned’s knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at              on the              day of           , 200  .

 

“Tenant”:

 

 

 

 

 

 

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT E

443 SOUTH RAYMOND AVENUE

FORM OF GUARANTY OF LEASE

THIS GUARANTY OF LEASE (this “Guaranty”) is made as of January 21, 2005, by The
Children’s Place Retail Stores, Inc., a Delaware corporation (the “Guarantor”),
whose address is as set forth in Section 10 hereof, in favor of 443 South
Raymond Owner, LLC, a California limited liability company (“Landlord”).

WHEREAS, Landlord and The Children’s Place Services Company, LLC, a Delaware
limited liability company (“Tenant”) desire to enter into that certain Office
Lease dated January 21, 2005 (the “Lease”) concerning certain premises located
at 443 South Raymond Avenue, Pasadena, California;

WHEREAS, Guarantor has a financial interest in the Tenant; and

WHEREAS, Landlord would not execute the Lease if Guarantor did not execute and
deliver to Landlord this Guaranty.

NOW, THEREFORE, for and in consideration of the execution of the foregoing Lease
by Landlord and as a material inducement to Landlord to execute said Lease,
Guarantor hereby absolutely, presently, continually, unconditionally and
irrevocably guarantees the prompt payment by Tenant of all rentals and other
sums payable by Tenant under said Lease and the faithful and prompt performance
by Tenant of each and every one of the terms, conditions and covenants of said
Lease to be kept and performed by Tenant, and further agrees as follows:

1.                 It is specifically agreed and understood that the terms,
covenants and conditions of the Lease may be altered, affected, modified,
amended, compromised, released or otherwise changed by agreement between
Landlord and Tenant, or by course of conduct and Guarantor does guaranty and
promise to perform all of the obligations of Tenant under the Lease as so
altered, affected, modified, amended, compromised, released or changed and the
Lease may be assigned by or with the consent of Landlord or any assignee of
Landlord without consent or notice to Guarantor and that this Guaranty shall
thereupon and thereafter guaranty the performance of said Lease as so changed,
modified, amended, compromised, released, altered or assigned.

2.                 This Guaranty shall not be released, modified or affected by
failure or delay on the part of Landlord to enforce any of the rights or
remedies of Landlord under the Lease, whether pursuant to the terms thereof or
at law or in equity, or by any release of any person liable under the terms of
the Lease (including, without limitation, Tenant) or any other guarantor,
including without limitation, any other Guarantor named herein, from any
liability with respect to Guarantor’s obligations hereunder.

3.                 Guarantor’s liability under this Guaranty shall continue
until all rents due under the Lease have been paid in full in cash and until all
other obligations to Landlord have been satisfied, and shall not be reduced by
virtue of any payment by Tenant of any amount due under the Lease. If all or any
portion of Tenant’s obligations under the Lease is paid or performed by Tenant,
the obligations of Guarantor hereunder shall continue and remain in full force
and effect in the event that all or any part of such
payment(s) or performance(s) is avoided or recovered directly or indirectly from
Landlord as a preference, fraudulent transfer or otherwise.

4.                 Guarantor warrants and represents to Landlord that Guarantor
now has and will continue to have full and complete access to any and all
information concerning the Lease, the value of the assets owned or to be
acquired by Tenant, Tenant’s financial status and its ability to pay and perform
the obligations owed to Landlord under the Lease. Guarantor further warrants and
represents that Guarantor has reviewed and approved copies of the Lease and is
fully informed of the remedies Landlord may pursue, with or without notice to
Tenant, in the event of default under the Lease. So long as any of the
Guarantor’s obligations hereunder remains unsatisfied or owing to Landlord,
Guarantor shall keep fully informed as to all aspects of Tenant’s financial
condition and the performance of said obligations.

1


--------------------------------------------------------------------------------


5.                 Guarantor hereby covenants and agrees with Landlord that if a
default shall at any time occur in the payment of any sums due under the Lease
by Tenant or in the performance of any other obligation of Tenant under the
Lease beyond any applicable notice and cure period, Guarantor shall and will
forthwith upon demand pay such sums and any arrears thereof, to Landlord in
legal currency of the United States of America for payment of public and private
debts, and take all other actions necessary to cure such default and perform
such obligations of Tenant.

6.                 The liability of Guarantor under this Guaranty is a guaranty
of payment and performance and not of collectibility, and is not conditioned or
contingent upon the genuineness, validity, regularity or enforceability of the
Lease or the pursuit by Landlord of any remedies which it now has or may
hereafter have with respect thereto, at law, in equity or otherwise.

7.                 Guarantor hereby waives and agrees not to assert or take
advantage of to the extent permitted by law: (i) all notices to Guarantor, to
Tenant, or to any other person, including, but not limited to, notices of the
acceptance of this Guaranty or the creation, renewal, extension, assignment,
modification or accrual of any of the obligations owed to Landlord under the
Lease and, except to the extent set forth in Section 9 hereof, enforcement of
any right or remedy with respect thereto, and notice of any other matters
relating thereto; (ii) notice of acceptance of this Guaranty; (iii) demand of
payment, presentation and protest; (iv) any right to require Landlord to apply
to any default any security deposit or other security it may hold under the
Lease; (v) any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof; (vi) any right or defense that may arise by reason
of the incapability, lack of authority, death or disability of Tenant or any
other person; and (vii) all principles or provisions of law which conflict with
the terms of this Guaranty. Guarantor further agrees that Landlord may enforce
this Guaranty upon the occurrence of a default under the Lease, notwithstanding
any dispute between Landlord and Tenant with respect to the existence of said
default or performance of the obligations under the Lease or any counterclaim,
set-off or other claim which Tenant may allege against Landlord with respect
thereto. Moreover, Guarantor agrees that Guarantor’s obligations shall not be
affected by any circumstances which constitute a legal or equitable discharge of
a guarantor or surety.

8.                 Guarantor agrees that Landlord may enforce this Guaranty
without the necessity of proceeding against Tenant or any other guarantor.
Guarantor hereby waives the right to require Landlord to proceed against Tenant,
to proceed against any other guarantor, to exercise any right or remedy under
the Lease or to pursue any other remedy or to enforce any other right.

9.             (a)           Guarantor agrees that nothing contained herein
shall prevent Landlord from suing on the Lease or from exercising any rights
available to it thereunder and that the exercise of any of the aforesaid rights
shall not constitute a legal or equitable discharge of Guarantor. Without
limiting the generality of the foregoing, Guarantor hereby expressly waives any
and all benefits under California Civil Code § § 2809, 2810, 2819, 2845, 2847,
2848, 2849 and 2850.

(b)           Guarantor agrees that Guarantor shall have no right of subrogation
against Tenant or any right of contribution against any other guarantor unless
and until all amounts due under the Lease have been paid in full and all other
obligations under the Lease have been satisfied. Guarantor further agrees that,
to the extent the waiver of Guarantor’s rights of subrogation and contribution
as set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation Guarantor may have against
Tenant shall be junior and subordinate to any rights Landlord may have against
Tenant, and any rights of contribution Guarantor may have against any other
guarantor shall be junior and subordinate to any rights Landlord may have
against such other guarantor.

(c)           The obligations of Guarantor under this Guaranty shall not be
altered, limited or affected by any case, voluntary or involuntary, involving
the bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of Tenant or any defense which Tenant may have by reason of order,
decree or decision of any court or administrative body resulting from any such
case. Landlord shall have the sole right to accept or reject any plan on behalf
of Guarantor proposed in such case and to take any other action which Guarantor
would be entitled to take, including, without limitation, the decision to file
or not file a claim. Guarantor acknowledges and agrees that any payment

2


--------------------------------------------------------------------------------


which accrues with respect to Tenant’s obligations under the Lease (including,
without limitation, the payment of rent) after the commencement of any such
proceeding (or, if any such payment ceases to accrue by operation of law by
reason of the commencement of such proceeding, such payment as would have
accrued if said proceedings had not been commenced) shall be included in
Guarantor’s obligations hereunder because it is the intention of the parties
that said obligations should be determined without regard to any rule or law or
order which may relieve Tenant of any of its obligations under the Lease.
Guarantor hereby permits any trustee in bankruptcy, receiver,
debtor-in-possession, assignee for the benefit of creditors or similar person to
pay Landlord, or allow the claim of Landlord in respect of, any such payment
accruing after the date on which such proceeding is commenced. Guarantor hereby
assigns to Landlord Guarantor’s right to receive any payments from any trustee
in bankruptcy, receiver, debtor-in-possession, assignee for the benefit of
creditors or similar person by way of dividend, adequate protection payment or
otherwise.

10.               Any notice, statement, demand, consent, approval or other
communication required or permitted to be given, rendered or made by either
party to the other, pursuant to this Guaranty or pursuant to any applicable law
or requirement of public authority, shall be in writing (whether or not so
stated elsewhere in this Guaranty) and shall be deemed to have been properly
given, rendered or made only if hand-delivered or sent by first-class mail,
postage pre-paid, addressed to the other party at its respective address set
forth below, and shall be deemed to have been given, rendered or made on the day
it is hand-delivered or one day after it is mailed, unless it is mailed outside
of Los Angeles County, California, in which case it shall be deemed to have been
given, rendered or made on the third business day after the day it is mailed. By
giving notice as provided above, either party may designate a different address
for notices, statements, demands, consents, approvals or other communications
intended for it.

To Guarantor:

915 Secaucus Road

 

 

Secaucus, New Jersey 07094

 

 

Attention: VP/Real Estate

 

 

 

 

 

and

 

 

 

 

 

915 Secaucus Road

 

 

Secaucus, New Jersey 07094

 

 

Attention: Sr. VP/General Counsel

 

 

 

 

To Landlord:

c/o Lexington Commercial

 

 

9350 Wilshire Boulevard, Suite 400

 

 

Beverly Hills, California 90212

 

 

Attn: Ms. Alisa Freundlich

 

 

 

 

 

and

 

 

 

 

 

Allen Matkins Leck Gamble & Mallory LLP

 

 

1901 Avenue of the Stars

 

 

Suite 1800

 

 

Los Angeles, California 90067

 

 

Attention: Anton N. Natsis, Esq.

11.               Guarantor represents and warrants to Landlord as follows:

(a)           No consent of any other person, including, without limitation, any
creditors of Guarantor, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by Guarantor in connection with this
Guaranty or the execution, delivery, performance, validity or enforceability of
this Guaranty and all obligations required hereunder. This Guaranty has been
duly executed and delivered by Guarantor, and constitutes the legally valid and
binding obligation of Guarantor enforceable against such Guarantor in accordance
with its terms.

(b)           The execution, delivery and performance of this Guaranty will not
violate any provision of any existing law or regulation binding on Guarantor, or
any order,

3


--------------------------------------------------------------------------------


judgment, award or decree of any court, arbitrator or governmental authority
binding on Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of Guarantor’s assets may be bound, and will not result in, or
require, the creation or imposition of any lien on any of Guarantor’s property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract, or other agreement, instrument or undertaking.

12.               The obligations of Tenant under the Lease to execute and
deliver estoppel statements, as therein provided, shall be deemed to also
require the Guarantor hereunder to do and provide the same relative to
Guarantor.

13.               This Guaranty shall be binding upon Guarantor, Guarantor’s
heirs, representatives, administrators, executors, successors and assigns and
shall inure to the benefit of and shall be enforceable by Landlord, its
successors, endorsees and assigns. As used herein, the singular shall include
the plural, and the masculine shall include the feminine and neuter and vice
versa, if the context so requires.

14.               The term “Landlord” whenever used herein refers to and means
the Landlord specifically named in the Lease and also any assignee of said
Landlord, whether by outright assignment or by assignment for security, and also
any successor to the interest of said Landlord or of any assignee in the Lease
or any part thereof, whether by assignment or otherwise. So long as the
Landlord’s interest in or to the Premises (as that term is used in the Lease) or
the rents, issues and profits therefrom, or in, to or under the Lease, are
subject to any mortgage or deed of trust or assignment for security, no
acquisition by Guarantor of the Landlord’s interest in the Premises or under the
Lease shall affect the continuing obligations of Guarantor under this Guaranty,
which obligations shall continue in full force and effect for the benefit of the
mortgage, beneficiary, trustee or assignee under such mortgage, deed of trust or
assignment, or any purchaser at sale by judicial foreclosure or under private
power of sale, and of the successors and assigns of any such mortgagee,
beneficiary, trustee, assignee or purchaser.

15.               The term “Tenant” whenever used herein refers to and means the
Tenant in the Lease specifically named and also any assignee or sublessee of
said Lease and also any successor to the interests of said Tenant, assignee or
sublessee of such Lease or any part thereof, whether by assignment, sublease or
otherwise.

16.               In the event of any dispute or litigation regarding the
enforcement or validity of this Guaranty, Guarantor shall be obligated to pay
all charges, costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Landlord, whether or not any action or proceeding
is commenced regarding such dispute and whether or not such litigation is
prosecuted to judgment.

17.               This Guaranty shall be governed by and construed in accordance
with the laws of the State of California, and in a case involving diversity of
citizenship, shall be litigated in and subject to the jurisdiction of the courts
of California.

18.               Every provision of this Guaranty is intended to be severable.
In the event any term or provision hereof is declared to be illegal or invalid
for any reason whatsoever by a court of competent jurisdiction, such illegality
or invalidity shall not affect the balance of the terms and provisions hereof,
which terms and provisions shall remain binding and enforceable.

19.               This Guaranty may be executed in any number of counterparts
each of which shall be deemed an original and all of which shall constitute one
and the same Guaranty with the same effect as if all parties had signed the same
signature page. Any signature page of this Guaranty may be detached from any
counterpart of this Guaranty and re-attached to any other counterpart of this
Guaranty identical in form hereto but having attached to it one or more
additional signature pages.

20.               No failure or delay on the part of Landlord to exercise any
power, right or privilege under this Guaranty shall impair any such power, right
or privilege, or be construed to be a waiver of any default or any acquiescence
therein, nor shall any single or partial exercise of such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

4


--------------------------------------------------------------------------------


21.               This Guaranty shall constitute the entire agreement between
Guarantor and the Landlord with respect to the subject matter hereof. No
provision of this Guaranty or right of Landlord hereunder may be waived nor may
Guarantor be released from any obligation hereunder except by a writing duly
executed by an authorized officer, director or trustee of Landlord.

22.               The liability of Guarantor and all rights, powers and remedies
of Landlord hereunder and under any other agreement now or at any time hereafter
in force between Landlord and Guarantor relating to the Lease shall be
cumulative and not alternative and such rights, powers and remedies shall be in
addition to all rights, powers and remedies given to Landlord by law.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written

 

THE CHILDREN’S PLACE RETAIL STORES,
INC., a Delaware corporation

 

By: 





 

 

 

Its: 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its: 

 

 

 

5


--------------------------------------------------------------------------------


EXHIBIT F

443 SOUTH RAYMOND AVENUE

NET EQUIVALENT LEASE RATE

1.         METHODOLOGY FOR COMPARING THE COMPARABLE TRANSACTIONS.

In order to analyze the Comparable Transactions based on the factors to be
considered in calculating Fair Rental Value, and given that the Comparable
Transactions may vary in terms of length or term, rental rate, concessions,
etc., the following steps shall be taken into consideration to “normalize” the
objective data from each of the Comparable Transactions. By taking this
approach, a “Net Equivalent Lease Rate” for each of the Comparable Transactions
shall be determined using the following steps to normalize the Comparable
Transactions, which will allow for an “apples to apples” comparison of the
Comparable Transactions.

1.1 The contractual rent payments for each of the Comparable Transactions should
be arrayed annually over the lease term. From this figure, the initial lease
year operating expenses (from gross leases) should be deducted, leaving a net
lease rate over the lease term. This results in the net rent received by each
landlord under the Comparable Transactions.

1.2 Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term.

1.3 The resultant net cash flow from the lease should be then discounted (using
an 6.0% discount rate) to the lease commencement date, resulting in a net
present value estimate.

1.4 From the net present value, up-front inducements (tenant improvement
allowances and other concessions) should be deducted. These items should be
deducted directly, on a “dollar for dollar” basis, without discounting, since
they are typically incurred at lease commencement, while rent (which is
discounted) is a future receipt.

1.5 The net present value should then amortized back over the lease term at the
same discount rate of 6.0% used in the present value analysis. This calculation
will result in a hypothetical level or even payment, termed the “Net Equivalent
Lease Rate” (or constant equivalent in general financial terms).

2.                          USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE
TRANSACTIONS UNDER SECTION 2.2.2 OF THIS LEASE.

The Net Equivalent Lease Rates for the Comparable Transactions under Section
2.2.2 of this Lease shall then be used to arrive at the determination of the
Fair Rental Value which shall be stated as a Net Equivalent Lease Rate
applicable to the Second Option Term.

1


--------------------------------------------------------------------------------


EXHIBIT G

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank
acceptable to the Landlord)

January       , 2005

443 South Raymond Owner, LLC
c/o Lexington Commercial Holdings
9350 Wilshire Boulevard, Suite 400
Beverly Hills, California 90212
Attn: Ms. Alisa Freundlich

Gentlemen:

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of The Children’s Place Services Company, LLC, a
Delaware limited liability company, the aggregate amount of Four Million and
No/100 Dollars ($4,000,000.00).

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by 443 South Raymond Owner, LLC
(“Beneficiary”) when accompanied by this Letter of Credit and a written
statement signed by a representative of Beneficiary, certifying either that: (i)
such moneys are due and owing to Beneficiary under that certain Office Lease,
dated January       , 2005, between Beneficiary, as landlord, and The Children’s
Place Services Company, LLC, as tenant (“Tenant”); (ii) Tenant has filed a
voluntary petition for relief under any chapter of the United States Bankruptcy
Code; (iii) an involuntary petition for relief has been filed against Tenant
under any chapter of the United States Bankruptcy Code; (iv) Tenant has executed
a general assignment for the benefit of creditors, (v) tenant has been placed in
receivership in either state or federal court; or (vi) Tenant commenced a
liquidation proceeding under applicable state law.

This Letter of Credit is transferable in its entirety. Should a transfer be
desired, such transfer will be subject to the return to us of this advice,
together with written instructions.

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank.

We hereby agree with you that if drafts are presented to the [bank name] under
this Letter of Credit at or prior to 11:00 a.m.            time, on a business
day, and provided that such drafts presented conform to the terms and conditions
of this Letter of Credit, payment shall be initiated by us in immediately
available funds by our close of business on the succeeding business day. If
drafts are presented to [bank name] under this Letter of Credit after 11:00 a.m.
              time, on a business day, and provided that such drafts conform
with the terms and conditions of this Letter of Credit, payment shall be
initiated by us in immediately available funds by our close of business on the
second succeeding business day. As used in this Letter of Credit, “business day”
shall mean any day other than a Saturday, Sunday or a day on which banking
institutions in the state of California are authorized or required by law to
close. If the expiration date for this Letter of Credit shall ever fall on a day
which is not a business day then such expiration date shall automatically be
extended to the date which is the next business day.

We hereby engage with you that drafts drawn under and in compliance with the
terms and conditions of this Letter of Credit will be duly honored by us if
presented at our offices located at              attention:            (or at
such other office of the bank as to which you have received written notice from
us by registered mail, courier service or hand delivery, as being the applicable
such address) on or before the then current expiration date. We agree to notify
you in writing by registered mail, courier service or hand delivery, of any
change in such address.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.

1


--------------------------------------------------------------------------------


Presentation by facsimile transmission shall be by transmission of the above
required sight draft drawn on us together with this Letter of Credit to our
facsimile number, (      )                   attention: the manager, standby
letter of credit department, with telephonic confirmation of our receipt of such
facsimile transmission at our telephone number (      )               or to such
other facsimile or telephone numbers, as to which you have received written
notice from us as being the applicable such number). We agree to notify you in
writing, by registered mail, courier service or hand delivery, of any change in
such direction. Any facsimile presentation pursuant to this paragraph shall also
state thereon that the original of such sight draft and Letter of Credit are
being remitted, for delivery on the next business day, to [bank name] at the
applicable address for presentment pursuant to the paragraph preceding this one.

This Letter of Credit shall expire on                       .

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth above or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed. (FINAL EXPIRATION DATE NOT LESS THAN
120 DAYS FOLLOWING LEASE EXPIRATION DATE)

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

 

Very truly yours,

 

 

(Name of Issuing Bank)

 

 

 

 

 

By:

 

 

 

 

2


--------------------------------------------------------------------------------